I declare resumed the session of the European Parliament adjourned on Thursday 7 September 2006.
The final version of the draft agenda for the current part-session, as drawn up by the Conference of Presidents at its meeting of Thursday 21 September 2006 pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed. The following proposed amendments to that agenda have been submitted:
The Group of the Greens/European Free Alliance has asked for the addition of a Commission statement on the implementation of food safety legislation (meat in poor condition).
Mr Cohn-Bendit has the floor in order to explain this request by the Group of the Greens/European Free Alliance.
Mr President, we have taken on board one idea from among your proposed reforms, that being that this House should be more up-to-date, and should not wait to discuss certain events as late as four years after they happen.
Two crucial things have happened in Europe over the last few weeks. One of them is summed up in Germany by the term ‘old meat’, referring to the fact that meat no longer fit for consumption was found in various German regions and now in other countries too, and we would very much like to hear, from both the Commission and the Council, what is actually being done to check that the same thing is not going on all over Europe. This appears to be something that becomes so widespread so fast that the authorities responsible for dealing with it cannot even begin to get to the bottom of it.
Secondly, we have to deal with the very disturbing fact that genetically modified rice has been found all over Europe, even though it is prohibited. We would like to hear from the Commission what it is doing about this, too, and not have to wait a few months before being able to debate what it is going to do in three or four years’ time. We want to know what is being done right now to deal with these two disgraceful occurrences, and that is why we have tabled a written question and want a statement from the Commission and the Council that we can discuss – here in this House, during this part-session here in Strasbourg.
Mr President, we share Mr Cohn-Bendit’s concern about what I understand is called It is a serious issue. It occurred in Bavaria; there was clearly a breach of the regulations in Germany, and we clearly need to hear from Germany what has been done.
The reason it becomes a European issue is because a little bit of that crossed the border into Austria and Switzerland. That is something that should be looked at. I suggest we look at it in the Environment Committee and then take the matter further from there, rather than taking up time in the plenary during what is an exceptionally busy week here in Strasbourg.
The Group of the European People’s Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament have requested that the debate following the Commission statement on the ASEM Summit end without a vote on a resolution.
Mr Swoboda has the floor in order to explain this request by the PPE-DE and PSE Groups.
. Mr President, as we know, the ASEM meeting has already taken place, and the fact that it was preceded by a meeting of parliamentarians means that they have already had a chance to say what they think about this process. All that is needed now is for us to be informed about the results, so there is little point in drafting an additional resolution, and I move that we refrain from doing so.
Mr President, I do not always agree with Mr Swoboda, but, on this occasion, he has got it right, and so we should agree to what he suggests.
Mr President, I oppose this proposal for two reasons. Firstly, why would we not say something about ASEM? For the first time in years, there has been a successful ASEM Summit. We used to complain about things going wrong but, finally, we have done something well. Let us speak out about the improvement in economic ties with Asia. It is an important issue and it gives us the opportunity to discuss the promotion of democracy and speak out against the continued use of capital punishment in Asian countries.
There is another reason. This is our only opportunity this week to speak out about the military coup in Thailand. That event should be on all our minds. A military coup is the wrong way to get rid of even such an unsavoury character as Prime Minister Thaksin: it is not the way to go about it, and this Parliament cannot remain silent. We have to speak out on this issue, whether it is you as President, the Conference of Presidents or, preferably, this House as a whole. I therefore oppose having the debate without a resolution.
The next item is one-minute speeches on matters of political importance.
I shall remind you that I shall give priority to those Members who have not spoken during the last two sittings.
With regard to the long-term solution of the border issue between Croatia and Slovenia, I welcome the latest news from Brussels to the effect that Mr Solana, the EU High Representative for the Common Foreign and Security Policy, and Commissioner Rehn will intervene to help resolve outstanding border disputes between the two countries. My view is that the European framework will make possible an easier and more efficient resolution because of the participation of the two countries in the European integration process.
Slovenia supports the integration of our neighbour Croatia into the European Union, but, at the same time, the people of Slovenia expect the Government of Croatia, as well as its citizens, to adhere more closely to the agreements entered into by the two countries.
It is unacceptable that Croatia should be building bridges and roads in a region where the international border has not yet been settled with finality, without such arrangements being subject to a prior agreement between the countries. Likewise, it is unacceptable that Croatia should encroach on land owned by Slovene nationals without obtaining any permission whatsoever from the owners.
Mr President, the EU Presidency’s Health in all Policies conference took place a week ago. Its main theme was that public health can be promoted through political decision-making in all areas of life, and not just in the health sector. This is all the more true given that it is hard for national economies to postpone addressing health problems until they involve diseases for which they need to start finding cures.
This week, we are voting on reports on improving the ambient air quality. This is just the sort of preventive health work that needs to be undertaken in all policy areas. Our decisions in matters of transport, trade and industry policy, the environment, social planning and social policy always have an impact on public health. It is always best to invest in areas where health hazards can be averted. The European Union has a mandate under the Treaty to work towards this objective in all policy areas.
Ladies and gentlemen, this Saturday Toomas Hendrik Ilves, a member of our faction and Vice-Chairman of the Committee on Foreign Affairs, was elected President of the Republic of Estonia by the electoral body.
According to public opinion, Ilves was the overwhelming favourite of the Estonian population in the contest with the sitting president, but nevertheless the elections were close, due to the regulations of the electoral body. Both the media and the Estonian people feared that political manipulation, and not the popular will, would prevail. On Saturday, thousands of Estonians, myself included, gathered in the centre of the capital, Tallinn. Just as we did during the period of the restoration of Estonian independence at the end of the 1980s, we used music to express our support for Toomas Ilves as the representative of democracy.
I am very glad to be able to congratulate both Estonia and Europe. The electoral body’s decision corresponded to the expectations of the democratic majority of our society, and after the Estonian presidential elections that took place on 23 September, I can confirm that European democracy is alive and well in Estonia. I would also like to wish my good colleague and friend Toomas Ilves luck in his new position and in promoting more of Europe in Estonia and more Estonian ideas here.
Mr President, it is only right that this community of states should set itself the lofty goal of having the same environmental legislation and standards right across Europe, but are we seeking to achieve it by offloading our problems on Africa or Asia wherever possible? There are media reports of how a Dutch firm’s inappropriate disposal of toxic mud off the Ivory Coast has put lives at risk, and that I regard as a scandal. The Netherlands has been an EU Member State for many years, and I wonder whether it knew this stuff was being exported, whether approval for this was given, and, if it was, then subject to what conditions? What action has been taken as a consequence of this? Have the victims been compensated and long-term damage prevented?
Mr President, exactly two weeks ago I had the opportunity of visiting South Ossetia as part of a European Parliament delegation. It appears that in this troubled area of the South Caucasus there are at least 10 confrontations every day involving the use of firearms.
The peace-keeping forces deployed there by Russia were supposed to guarantee peace for the local people and indeed for the whole of that area of the South Caucasus. According to the information provided to us by the Finnish head of the OSCE detachment, Major Lehtonen, the Russian peace-keeping forces are not, however, taking any steps to identify the underlying causes of these confrontations and if necessary pursue the individuals who are provoking them. I would therefore like to draw the attention of this House to the fact that it is unacceptable to allow such an important part of our continent to remain under the sole control of a single military peace-keeping force. We should strive to ensure that in future the European Union has greater influence over how the situation in South Ossetia is controlled.
() Speaking before the European Parliament, I would also like to voice my criticism concerning the announcement that the deadline for new Member States to join the Schengen area has been put back to 2009. At a time when technological advances occur at break-neck speed, the general public has reacted with surprise and great disappointment to the European Commission’s statement that the delay is due to technical problems related to the development and deployment of the SIS II database. The Schengen Treaty is a visible and tangible embodiment of the freedom of movement of persons and goods across the entire European Union; unfortunately, we are only paying lip service to this freedom. Therefore, I regard as unfair a situation where citizens of new EU Member States will have to wait beyond the end of the 2007 in order to travel without border checks.
I call on the European Commission to consider any and all options that would enable the original deadline to be met or, alternatively, pending the deployment of the new system, to allow the new Member States to be temporarily linked to the current system, SIS I plus. Positive steps taken by the European Commission to meet the original deadline would help to strengthen the public’s faith in the European project as a whole.
– I wish to speak on a similar matter. As has already been mentioned, some disturbing news has emerged from the Commission in recent days. A spokesperson for the Internal Affairs Commissioner has suggested that, for a number of technical and legal reasons, the second phase of the Schengen System is not ready. This is a system that should be, or should have been, launched in the autumn of next year. This is disturbing news for the whole of Europe, and also for the new Member States, which have invested a great deal of effort and money in order to be ready for next autumn. I should therefore like to call on the Commission to inform this House as to the technical and legal difficulties that have arisen, and who is responsible for this situation, because the preparations have thus far gone according to plan. Once I know what the problem is, I should also like to know who is responsible for the situation.
– ) Mr President, I should like to relate an event that happened on 7 September. Last week I was in Romania in connection with an attack by police and hooded commandos against members of the local Roma community in Reghin (Szászrégen), which is in the district of Apalina. Thirty-seven people were shot and injured by plastic bullets. The county chief of police reported that only six people were injured in the incident, and that they suffered wounds that would heal within eight days. I personally witnessed that these statements were false. I met a man who had been hit by seventeen bullets, five of which had been successfully removed within eight days, while the other twelve are, to this date, embedded in him.
Since January, this has been the fourth such highly worrisome incident in Romania. I bring this fact to the attention of Parliament, because, on 26 September we will have the last country report on the table. I should like to call upon Commissioner Olli Rehn to do everything possible in order to change the situation.
Mr President, last week a tape was leaked, on which the Hungarian Prime Minister said: ‘We lied to the people for 18 months – in the morning, in the evening and at night, about the economy, and we lied to win the elections.’ It was followed by street demonstrations with tens of thousands of people all over Hungary calling for him to resign. The PPE-DE Group also called upon the Prime Minister to resign. However, European socialist and liberal parties backed their discredited friend. Dear colleagues, that was a shame! Fortunately several socialists took an opposite stand, also demanding his resignation, among them Ségolène Royal. Here I call on our socialist and liberal colleagues to change their position. Systematic lying to citizens cannot be the European way in politics. I hope we all agree on that.
The leaked tape included a reference by the Minister for Finance saying that the European Commissioner, Mr Almunia, helped his socialist comrades in Budapest to delay the issuance of the real data. I call on the Commissioner to make clear his responsibility in the matter. I also call for the resignation of the anti-democratic Prime Minister of Hungary. I express our solidarity with the demonstrators all over Hungary.
I am wearing a white shirt to express my solidarity with and protest against lies and violence.
– Mr President, in some European Union countries we are witnessing new forms of right-wing extremism that are of great concern to all democrats. Ideological fanaticism, intolerance and hatred are not new, but what is new is that they are finding shelter within broad-based, moderate parties. So long as the far right has remained outside our parliaments or has been poorly represented, we have been able to fight it, but now it is more difficult.
It affects both parties in power and opposition parties. We are seeing the re-emergence of forms of racism, xenophobia, machismo and homophobia, which suggests that the democratic gains made by the European Union are in retreat. Rather than talk about other countries, I shall refer just to my own, where the situation is not as serious as it is elsewhere.
The main opposition party in Spain has been unable to accept its defeat in the 2004 election and has embarked on a dangerous journey towards extremism. Manipulative and mendacious, it is attacking not just the Government but, more seriously, the institutions of the rule of law, as well as the courts and the state security agencies and forces.
Mr President, the partition of Ireland has been a complete and abject failure, socially, economically and politically. The European Union, it is said, is based on peace, reconciliation and the removal of borders. In order to further the stated objective, the EU has a responsibility to assist in the development of an all-Ireland economy as a step towards Irish reunification.
My party, Sinn Féin, is launching a comprehensive document entitled ‘EU support for Irish reunification’, outlining the practical measures we believe the Union can take to help bring about Irish unity. Over the coming weeks and months, Sinn Féin will be promoting this policy throughout Ireland and across the EU, beginning with the conference at the European Parliament in Brussels on 18 October.
Mr President, the separatist formation of Transnistria recently conducted a self-styled referendum to approve the idea of of this part of Moldova into the Russian Federation. Described as a bandit land, Transnistria continues to be a dangerous hub of arms smuggling and black-marketeering. It is also known as a living Soviet museum, with the continued cult of Lenin and Stalin.
All this is possible because of the continued presence there of Russian troops in gross violation of Moscow’s ten-year-old commitment to pull them out. Sadly, this is but one example of Russia’s attempts to retain its military presence beyond its borders.
I call on the Commission not to limit itself to expressions of concern but to make the evacuation of Russian troops and Moscow’s respect for the integrity of neighbouring states a credibility test for the new PCA.
Mr President, Mr Szájer has called on the Socialist Group in this House to take a position on what has been going on in Budapest and on the statements made by the Hungarian Prime Minister, Mr Gyurcsány.
It is for each and every member of the Hungarian Parliament and of this House to decide for himself or herself whether or not Mr Gyurcsány did the right thing. Speaking personally, I prefer politicians who summon up the courage to utter unpopular truths to those who want to carry on papering over things that need to be brought out into the open, so I think one can think what one will about Mr Gyurcsány, but it nevertheless has to be said that he had the courage to say things that others – including you, Mr Szájer – evidently do not want to say. You can wear a white shirt if you like; it looks good on you, too, but perhaps you should also tell us whether you are a friend of those who burned a European flag in front of the Hungarian Parliament building. If you are, then this House is not the place for you.
– Mr President, this September sees the 250th anniversary of the Douro wine region in Portugal, Europe's first wine region to be created and regulated. This anniversary is particularly relevant at a time when the Commission is preparing further reform of the common organisation of the market in wine, with a view to gradually dismantling it.
Wine production in the United States, South Africa and wherever else must not be called port wine. It is appalling to destroy a regulation that has been in existence for 250 years. The quality of port wine is the result of all of the know-how accumulated by the people of the Douro, who, with the aid of a particular climate and sunshine, have, over the course of 250 years on the banks of the River Douro, where this ancient regulated wine region is located, built up a rich heritage that has been recognised by UNESCO as a World Heritage Site.
Mr President, ladies and gentlemen, we therefore ask for your help to preserve and promote this important cultural heritage of winemaking.
Mr President, I too would like to refer to the environmental disaster that took place on the night of 19 to 20 August of this year, when a Greek vessel chartered by Dutch nationals discharged 400 tons of refinery waste. As a result, 11 areas of the region concerned have been polluted, hundreds of thousands of people are in hospital and 7 have died.
According to the UN, no firm registered in Europe should export toxic material to Africa, yet this does often happen. The incident in question is particularly dramatic, and utterly scandalous, as it took place in a densely-populated area.
The European Parliament donates a great deal of money to Africa. We send it billions of euro, on top of which we now have to provide humanitarian aid. Every human being has the right to clean water and clean air, and that is why more immigrants will be arriving.
I must set the record straight concerning the rumours and misrepresentations circulated here on 5 September by Hungarian MEPs as part of an anti-Slovak campaign. They alleged that a woman had been mugged in Slovakia for speaking Hungarian while making a phone call. However, an inquiry has concluded that no such thing happened. The allegations about derogatory slogans being chanted at sports events were also built on shaky ground, as the slogan ‘Death to Hungarians’ had been put up as a provocation by an individual of ethnic Hungarian origin. The accusations about losses sustained by 800 000 Roma were not true either, and the number quoted was overstated tenfold.
I resolutely deny the allegations that the government of the Slovak Republic supports the suppression of ethnic minority rights, as the facts show the very opposite. To put it bluntly, this is a typical case of setting a thief to catch a thief. Sadly, the anti-Czechoslovak exhibition staged in Brussels by Hungarian MEPs also misrepresented the facts. This is a shame.
Mr President, in its Europe 2006 report the Federal Government of Switzerland published a cost-benefit analysis of possible membership of the European Union. It examined three alternatives: to continue the current set of bilateral sector-specific arrangements, to join the European Economic Area, or to become a full member of the EU.
The Swiss calculated that full EU membership would cost between six and nine times as much as the current system of bilateral trading arrangements. They decided that the resulting loss of sovereignty and freedom of action and the negative economic effects would far outweigh any supposed benefits.
The report concludes that Switzerland’s interests are best served by staying out of the EU and continuing with its existing sector-specific trading arrangements. It is good to know that there is still at least one European government that understands the meaning of the words ‘in the national interest’, even if it is not the British Government.
I had intended to talk about Schengen but my colleagues have already raised this matter. I should, however, like to comment on the question of just who it is that has shown courage in the crisis in Hungary.
The Hungarian Prime Minister did not personally address the public about the extent of the lies, but he has admitted that he discussed the issue within his most immediate circles. It is the person who blew the whistle on the problem that showed courage, and I think that we, as Members of the European Parliament, have to be very clear about that.
– Mr President, I believe that the European Parliament should urgently call on the Commission and the Council to readjust our immigration policy in the light of the humanitarian disaster that is being caused by the arrival of immigrants from Africa.
The problem must not be simplified or trivialised, as it was by the German representative last week at the Council of Interior Ministers, when he had the audacity to say that Spain was not going to sink because of 20 000 or 25 000 men arriving in the Canaries.
That is not the problem. The issue must not be simplified or trivialised; it has to be examined in depth. The European Union must react by readjusting this immigration policy and dealing with the underlying problem, which is the lack of active cooperation in order to create jobs and stability within Africa, on the continent of Africa.
The example of Switzerland, although it is not part of the European Union, cannot help us, either. It is not a matter of jeopardising asylum applications; it is not a matter of being like Switzerland and making things much easier for financial transactions or bank deposits than for people. That is not the right path, either.
I believe the right path is for the European Union to adopt a clear, humanitarian stance and to provide a humanitarian and ‘civilising’ solution to this extremely serious problem of immigration.
– Mr President, our petitions to the European Parliament often concern charges, complaints of procedural shortcomings in services, political protests and referrals to topical matters.
Allow me today to refer to a unique act of humanity and sensitivity: I refer to a decision by the renowned Catalonian football team of Barcelona which, from this year for the first time, is sporting the UNICEF emblem on its shirts instead of an official commercial sponsor, thereby losing several million euros. With the consent of Barcelona's shareholders and the United Nations, UNICEF and its work will be promoted by the Spanish club for five years, with all the money collected over that period used for humanitarian aid for suffering nations, mainly in Africa.
Sport is not therefore just a spectacle, entertainment worth billions of euros; it is at the same time also something which fights racism, hooliganism and xenophobia and develops actions of sensitivity and humanitarian aid. As demonstrated in practice, sport accompanied by other social or cultural action can unite people, just as we are doing today in the European Parliament.
Mr President, I am charged with handing over to you about 100 000 protests by Poles from Poland and across the world. We are all outraged by the shameful European Parliament resolution vilifying Poland, the Polish people and the much-loved Catholic radio station with millions of listeners, and making allegations of anti-Semitism, homophobia and racism against us.
The resolution was intended to tarnish my country’s honour, and is already being used for that purpose. Attempts have been made to exert pressure on the European Union to interfere in Poland’s internal affairs. Parliament’s response to these protests will serve as an indicator of the value it places on democracy and tolerance. It will also reveal whether truth can prevail in this House, or if Parliament will simply become a breeding ground for lies.
We shall appeal against this resolution at the European Court of Justice. Three hundred and one Members voted in favour of the resolution, yet we are unaware of any facts that would substantiate the claims it makes. I believe those who supported the resolution base their views on Poland and its people on information drawn from the liberal media, which are hostile to our cause. The Members concerned have never listened to , nonetheless they voted in favour of a document bearing no relation to truth or reality. These signatures therefore constitute a protest.
Mr President, it is unfortunate that Mr Schulz is no longer here, but you can tell him that he has been misinformed. For a start, as Mr Peterle has already said, Mr Gyurcsány does not have the courage to stand up in the Hungarian Parliament and admit to the public that he lied day and night for a period of years. Secondly, no European flags have been burned in Hungary, and I call on Mr Tabajdi of the Socialist Group in the European Parliament to confirm that. Here, in this European Parliament, we should tell the truth and nothing but the truth.
Mr President, when you were in Poland you expressed regret at the lack of contact between the institutions of Europe and its citizens. You now have a unique opportunity to remedy the situation.
We are today handing over to you the votes of some 100 000 people, concerned about the activities of this House. The signatories include Solidarity members, private individuals, organisations, local authorities and academic institutions. Some of them are from outside Europe. They are all anxious about how Europe is developing and await your response. They expect the European Parliament to apologise for the unfair and unfounded attack on Poland and the Catholic radio station in the resolution adopted on 15 June. This document brought Parliament into disrepute.
The future of Europe cannot be built on a foundation of lies. The history of the Polish nation and state is a model of coexistence with other nations and religions. is an example of mankind’s commitment to truth. It teaches us mutual love and respect. It is a radio station which is concerned with human affairs and brings us closer to God. It provides the kind of spiritual guidance that Europe so badly needs.
() At the previous session, certain Members described Slovakia as a country of extremism and intolerance, which persecutes citizens from the Hungarian ethnic minority. They were referring to an alleged vicious assault and described Slovakia’s government as one that promotes the suppression of ethnic minority rights. Those words were reckless and not based on facts. A police inquiry has demonstrated that the incidents so broadly publicised by the media and politicians either had not happened at all or had not been driven by nationalistic or ethnic sentiment. The Slovak Government has reiterated and demonstrated that it will not tolerate manifestations of xenophobia, racism and intolerance, and is prepared to take all necessary steps to prevent any such actions.
I would like to call on everyone to use their words thoughtfully. Misrepresentations and misunderstanding may cause unnecessary tensions, and I trust this is something that no one wants. People living in Slovakia’s ethnically mixed regions are often confused and do not understand what kind of tensions politicians and the media are talking about.
Mr President, according to information provided by the human rights and democracy centre in Hong Kong, 200 people are still imprisoned in China because they took part in the demonstration in the Square of Heavenly Peace in 1989, seventeen years ago.
Those young people who demonstrated entirely peacefully at the time are now prematurely aged, ground down as a result of the terrible conditions prevailing in Chinese prisons. I refer of course to those who survived. We should recall that the Chinese regime applied the death penalty to many of the protesters. It is estimated that 15 000 people were sentenced at the time.
Every now and then we call this fact to mind, but on the whole we tend to ignore it. I hope my words today will raise awareness of it once again. We cannot bring back those who laid down their lives for the right to express their opinions, but we can do something for the 200 who are still languishing in Chinese jails. We must not be indifferent to their plight. They are pinning their hopes on us because they have nobody else to turn to.
Mr President, the assumption is that donations to organisations working for the public good will help the needy. Unfortunately, Community VAT legislation currently in place in Poland is actually serving as an effective deterrent to potential donors.
There has been a steady decline in the number of donors since the act on VAT was amended to bring Polish legislation into line with Community provisions. In the past, a taxpayer who made goods over to the needy free of charge had to calculate the tax due on their actual value. Now, however, he or she has to calculate the tax due on the purchase price. As a result, someone who makes a gift of a computer that is several years old has to pay the same amount of tax as if it were new, even though donated goods are worth much less when they are passed on than the price on the original invoice for their purchase. Indeed, it is often the case that the market price one could get for these goods is less than the tax that has to be paid when they are gifted.
The decision to tax gifts runs counter to the very notion of helping the needy. Often absurd situations arise, when people prefer to throw out food or items that are still usable rather than give them to the needy, because it is cheaper and safer to do so, and saves trouble with the Inland Revenue. If this repressive legislation is not amended and the state continues to penalise donors for their generosity, we shall witness growing indifference towards the most needy.
Mr President, I want to highlight what happened last week during the visit of the Agriculture Commissioner, Mariann Fischer Boel, to the constituency I represent in the European Parliament.
I was not aware that the Commissioner was there on Thursday, but I heard of her visit Friday morning on local radio. Immediately I contacted the Commission Office in Dublin asking for some information about her itinerary. I thought that a bit of joined-up thinking and working at European level would be beneficial, naive as I was. The Commission Office in Dublin said that it could give me no information. After five phone calls to the Commissioner’s own office, I was told on Friday afternoon that even though this was a public visit, the information was private and unavailable. I had to wait until Saturday to read details of her visit in a national newspaper. So what was private on Friday was public on Saturday.
I was astounded. I could not believe that the public itinerary of a European Commissioner on a visit to Ireland could be classified as private. Is that what Plan D is about? Is that dialogue? Is this the same Commission that encourages us to inform citizens about the proposed Constitution?
Finally, as a first-time MEP, maybe I have it wrong. Maybe that is how the EU does its business. If it is, it is no wonder that citizens say no. If it is not, I would ask you to use your good offices to find out why a Commissioner has effectively cut the lines of communication with individual MEPs.
Mr President, one of the many gifts the British Empire gave to the world was the global abolition of slavery. It has come to my notice, via my constituents in Yorkshire, that the practice continues in Cyprus, the people of which country never cease to lecture us on the foibles of the Turks when it comes to human rights.
It is called indentured labour. Philippine and Singhalese female domestic staff are treated appallingly: their passports are basically confiscated by their employers. I have given full details of the matter in a parliamentary question. Indentured labour by any other term is a form of slavery. It exists in the European Union and it is disgraceful. Let us please hear less humbug from the Cypriot representatives and let us see them put their own house in order. Enough of this indentured labour! It is a disgrace!
Mr President, Hungary, like the other 24 Member States of Europe, is a democracy. Pursuant to the rule of law, we changed our Government after the parliamentary elections in April.
On 1 October, we will have municipal elections in which we will elect the mayors in the municipalities. Therefore, those who have demonstrated on the streets against the Government and in favour of a change of government are working against the Hungarian constitution and against the rule of law. We are closer today to knowing who these people are who are playing with fire in this way. Once again, Hungary should abide by the rule of law and follow democratic rules.
Mr President, I feel bound to raise an issue that ought not to be a concern for the European Union in the 21st century. I refer to the worrying surge of neo-Nazism and fascism in Germany. This represents a threat to Poland and the Czech Republic.
Future relationships within the European Community are also under threat. The results of elections in the German states of Mecklenburg and Western Pomerania were declared a few days ago. The German National Democratic Party gained over 7% of the vote. This means that the NDP will be represented in yet another state. Members of this group have expressed alarming views. They dispute the Polish-German border, and call for the creation of a IVth Reich. They consider Hitler to have been a prodigy, and Hess a pure idealist. They deny the Holocaust and spread Nazi-inspired prejudices about foreigners.
How can it be possible for parties of this ilk to operate legally in Member States of the Union like Germany, spreading hatred, xenophobia, racism and anti-Semitism? Last year the NPD received a subsidy of more than EUR 1 million from the state coffers. That is scandalous. The Union must introduce a clear ban on the activities of such groupings. I appeal to Members of this House to move a joint resolution condemning the German political system in which there is still scope for neo-Nazism.
I apologise to all those Members who have been unable to take the floor, but we have considerably overrun the time allocated to this item.
Mr President, I would just like to make one comment. What the Members present are saying is of course all very interesting, and the banners they have brought with them are very eye-catching, but I have made five unsuccessful attempts already at getting permission to speak. Perhaps it might be worth considering the possibility of giving other Members the floor in the right order.
I am sorry that I cannot give everybody the floor. Please accept my apologies. I have taken good note of your request. You will be the first to speak in the next sitting. There are other Members who have systematically spoken in the last two sittings and I have already warned them that I am trying to give priority to those who have not spoken in the previous sittings.
Mr President, if a Member makes a vicious attack on a colleague’s country, then I think a representative of that country should be given the opportunity to answer back. I am referring to the attack by a British colleague on the Cyprus Government. I would like to remind him that Britain maintains its colonisation of my country, Cyprus, to this day.
Thank you. You too will have a chance to present your views on this during the next sitting. I have taken note that you have not been able to do so today. Thank you, everyone, and please accept my apologies.
The next item is the joint debate on the following reports:
– the report (A6–0234/2006) by Mr Krahmer, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on ambient air quality and cleaner air for Europe (COM(2005)0447 – C6–0356/2005 – 2005/0183/(COD)); and
– the report (A6–0235/2006) by Mrs Corbey, on behalf of the Committee on the Environment, Public Health and Food Safety, on the thematic strategy on air pollution (2006/2060 (INI)).
Mr President, ladies and gentlemen, I should like to start by thanking the two rapporteurs, Mrs Corbey, the rapporteur on the thematic strategy on air pollution, and Mr Krahmer, the rapporteur on the proposal for a directive on ambient air quality and cleaner air for Europe, and congratulating them on their exceptional and diligent work. I should also like to extend my especial thanks to the Committee on the Environment, Public Health and Food Safety for its efforts so far.
Air pollution is and will remain one of the most important public health problems. As a result of air pollution, life expectancy in the European Union today has fallen by 8.5 months. The quality of life of hundreds of thousands of people is reduced every day and the natural environment is in danger, despite the significant reductions in emissions achieved over recent years.
We need to step up our efforts. The strategy we propose defines the steps we need to make in this direction. It lays down new, unprecedented targets for health and the environment. The measures on small suspended particles will bring about a reduction in forecasts of premature deaths from approximately 350 000 today to 160 000 in 2020. That will be the outcome of the combined application of the strategy and other measures already agreed.
As far as the natural environment is concerned, we expect the size of ecosystems at risk of acidification to fall by over 50% and the size of ecosystems at risk due to the presence of excessive nitrogen levels to fall by over 30%. These are ambitious targets, the achievement of which will bring exponential environmental benefits.
The strategy will of course have to be applied effectively. The Commission has promised to propose measures at European Union level to improve ambient air. This will also address the problem of cross-border pollution. The strategy on air describes some of the related Community measures. The Commission has already tabled a proposal to reduce emissions from passenger cars and vans, often referred to as the Euro V proposal, and the Committee on the Environment recently approved its draft report. A Euro VI proposal is expected for cars and vans. Other Euro VI proposals will also be tabled for lorries and buses and the directive on national upper emission limits will also be reviewed, setting new emission limits for the Member States. Other measures for small-scale combustion and farming will follow when the time is right. All these measures are currently being prepared and will of course be evaluated in detail in accordance with the principles of better lawmaking.
One of the main elements of the strategy is the proposed review of current legislation on ambient air quality. The proposal maintains the current limit values for air quality. The official statistics of the World Health Organisation clearly confirm that these limit values are needed. The proposal introduces for the first time binding limits for small thin particles known as PM2.5, in other words particles with a diameter of less than 2.5 millionths of a metre. Scientists unanimously maintain that these particles have serious repercussions on public health. Maximum permissible concentration limits are proposed for entry into force in 2010. The proposal will, at the same time, require the Member States to start monitoring these thin particles carefully in all European countries. Measures will also be taken with a view to reducing the average levels of exposure to micro particles of the population. Approval of these measures must not be delayed. The repercussions on health are extremely serious and the data are incontrovertible. In the United States, PM2.5 targets have applied since 1995. The statistics included in the study on the repercussions of this proposal prove that the approach we propose of reducing exposure to micro particles will benefit more people at a lower cost that the lower PM2.5 limit proposed by Parliament. The Commission proposal also gives the Member States greater flexibility as far as their compliance with current limit values for air quality is concerned.
Uncontrolled emissions from natural sources are not included in the figures. A longer deadline will also be granted in cases where the Member States face acute compliance problems. These extensions must be as short as possible, in order to protect the health of our fellow citizens and not penalise the Member States which have made serious and credible efforts to comply.
I shall comment very briefly on some of the basic amendments proposed by Parliament: as regards the possibility of extending deadlines, the Commission proposes an additional five years from the date on which the limit values enter into force, in other words no later than the end of 2009, in conjunction with the facility to exclude emissions from natural sources. With these arrangements, the Member States will clearly be in a position to comply with the directive.
The Committee on the Environment has proposed two five-year periods from the date on which the new directive enters into force. Under this proposal, compliance will be delayed to 2018 for limit values already agreed in 1999. This cannot be accepted. The new amendment tabled before this plenary, Amendment 81, is a move in the right direction, but again cannot be accepted because, if we accept four plus two years from the entry into force of the new directive, this will delay compliance until 2013 for the limit values for PM10 already agreed in 1999. In other words, the Member States already recognised these limits back in 1999.
Under the decision by the Council and Parliament on the Sixth Environment Action Programme, the Commission asked experts from the World Health Organisation to advise if the limit values which currently apply for air quality need to be changed. They replied that they did not. The Commission cannot, therefore, accept any watering down of the daily limit value for PM10. Amendments 46 and 81 increase the number of days on which this value may be exceeded from 35 to 55. If these amendments were to be accepted, then according to the statistics for 2004, there would no longer be any need for measures to combat air pollution in cities such as Vienna, Frankfurt, Bonn, Stuttgart and others. The basic question is: how can we best serve the health of our citizens? By watering down the daily limit value or by taking measures to combat the problem of pollution?
The amendment watering down the limit values likewise cannot be accepted, unless it is preceded by new Community measures to reduce pollution. It conflicts with the right of initiative of the institutions. It is also impracticable, because it is impossible to predict the results of measures which have not yet been proposed and, in this case, would undermine the right of the citizens to clean air.
I think I must stop here.
. – Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking the shadow rapporteurs from the European People’s Party and Socialist Groups, Mrs Weisgerber and Mrs Corbey, for their cooperation, but I also want to thank the Commission and both the Austrian and Finnish Presidencies of the Council for their openness and willingness to engage in dialogue. That there is not always complete agreement about everything, whether within this House or between one institution and another, should become the norm in European democracy, for what really matters is that we, although we approach it from different angles and with different priorities, should have one single end in mind, that being that air quality in Europe should be improved.
That many respiratory diseases and the consequences resulting from them are attributable to high levels of air pollution, particularly in densely-populated areas and conurbations in the EU, is not disputed. Polluted air takes no account of borders, and so improving the quality of our ambient air remains a major challenge. The problem of air pollution can only be solved in the long term and in a European framework, particularly by stepping up cross-border measures. In order for the ambitious goals to be achieved, further instruments will be needed in the Community in future: clean air in the Member States can only be achieved if the directives which are in force are transposed consistently and if new EU legislative proposals concentrate on restricting emissions at the point where polluters cause them.
While there is justifiable concern about the state of ambient air in Europe, I would like to take this opportunity to emphasise that air quality in Europe has, over the past decades, been improved as a result of stringent legal regulation and technical advances.
Prior to the July vote in the Committee on the Environment, Public Health and Food Safety, and looking forward to the vote we are about to take in this plenary, all three of the main groups in this House negotiated a package of compromise amendments, which can be summed up as aiming for, on the one hand, ambitious limit and target values, with, on the other, greater flexibility and consideration of the difficulties that individual Member States face with the transposition of the current directive. Let me briefly sketch out the essential points.
I will start with PM10. There is a large degree of consensus in this House about the lack of ambition inherent in allowing the 40 microgram annual average value for PM10 to remain unchanged after 2010. This value is already adhered to in most European cities. The Commission had already announced a more stringent annual average value for PM10 with effect from 2010, but, as this present proposal makes no reference to it, the three big groups propose that the threshold value for PM10 be reduced to 33 micrograms with effect from 2010.
I have to say, Commissioner, that I find it remarkable, in view of the criticism that these compromises attract, that you continually neglect to make this very point. Where the PM10 annual limit values are concerned, there is a marked downward turn. I would like to point out that this is not an example of the dilution of limit values that has attracted such strong criticism from the environmental organisations.
The daily limit value for PM10, according to which 50 micrograms may be exceeded on at most 35 days in the year, has come in for forthright criticism from many Members, but the fact is that there is no correlation between the current daily and annual threshold values, and, moreover, the figure of 35 days is arbitrary. Nobody in this House would doubt the importance of carrying out daily measurements and informing at-risk groups of increased concentrations of pollutants. On the other hand, no credible scientist has as yet claimed that the daily limit value is more relevant to health policy than the annual one. The problems cities have with compliance with the daily limit value are no secret, and we abandon municipalities to a sort of organised helplessness. It has now been demonstrated that compliance with daily limit values is completely unrelated to any clean air measures, but rather largely dependent on chance meteorological phenomena.
The Committee on the Environment and the three main groups in this House endorse the compromise proposal according to which the cities and municipalities affected would, in tandem with a reduction in the annual limit value of approximately 20%, be allowed – albeit only subject to certain conditions – rather more flexibility and permitted to comply with a limit value on a maximum of 55 rather than 35 days.
There may be those who will have their doubts about the correlation between the daily and annual limit values proposed by this House, but nobody can claim with any seriousness that we are thereby being any less ambitious than the Commission and the Council.
Let me now turn to PM2.5, the smallest particles, which are, according to all the experts, the source of the greatest hazards to health. However, the data obtained in Europe on PM2.5 are as yet uncertain, and most Member States have had insufficient experience with measurements of it.
We therefore propose a two-stage regulation for PM2.5, with, in the first instance, a target value from 2010 onwards, and, with effect from 2005, a limit value around 20 micrograms; this too, is more ambitious than what the Council and the Commission are proposing.
A majority in this House agrees that the 25 microgram annual average value as proposed by the Commission is lacking in ambition and that we should therefore reduce it. In its proposal, the Commission opted for an overall reduction of 20% for PM2.5 without undertaking any further impact assessment relating to the practical actions and costs resulting from it for each individual Member State. Like my fellow members of the committee, I am persuaded that a graduated model, with Member States being treated differently and greater account taken of previous achievements, is in any case preferable to aiming for a reduction across the board.
Let me just say something about Article 20. I could understand the Commission’s and outside bodies' criticisms of the 5+5 rule – which aims to institute a time delay in order to enable the limit values to be reached. We have put together a new package called ‘4+2’, which represents a move towards the position taken by the Commission, which, as we know, is proposing a five-year period. I would like to reiterate air quality in Europe will be achieved only in the long term and only by means of actions targeting the problem at source, that is, the causes of pollution. I look to the Commission in expectation of the proposals that it has announced for reducing pollution at its source.
Thank you very much, Mr Krahmer. You do, however, present me with a slight problem. Your speech was very interesting – I believe that Parliament as a whole can testify to that – but you have exceeded your two minutes and ten seconds of speaking time. Let me make it quite clear that I will be unable to extend the same generosity towards all of the Members here. I apologise in advance for this and I hope that each Member will try to keep to his or her speaking time. You were the first parliamentary speaker of the sitting, so we shall just treat this as an act of kindness on the part of the presidency.
. Mr President, whilst I assume this generous gesture applies to the second speaker from the floor today, I shall attempt to keep it brief. Commissioner, ladies and gentlemen, I too should like to start with a brief word of thanks to the shadow rapporteurs for this topic, Mr Krahmer, Mrs Weisgerber and Mr Wijkman, along with all other shadow rapporteurs who have contributed to this positive outcome. Air quality is a major health problem and when, more than six months ago, I started to look into it in depth, I was shocked by just how great it turned out to be.
Europeans die some nine months prematurely on account of air quality, and 350 000 people die ten years prematurely. Millions of people suffer from asthma and related disorders. Bad air quality does not affect everyone in the same way. People who live in large cities, along motorways, children and the elderly are the worst affected. In addition, air pollution, and the acid rain that results from it, represent a major environmental problem in large swathes of Europe, particularly in Scandinavia.
It is for that reason, Commissioner, that we expect firm policy to curb air pollution and that is why we are disappointed with the proposals you have put forward. Mr Krahmer’s report, and my own, are above all an indictment of the attitude of indifference where air pollution is concerned. We demand, in fact, three political changes. First of all stricter standards; secondly, that more attention be given to implementation; and, thirdly, action to address the problem of air pollution at source.
Turning to the standards first, the Committee on the Environment, Public Health and Food Safety calls, in both reports, for a more ambitious approach, and that is something that is desperately needed. In the thematic strategy, the level of ambition opted for lies between A, B and C and the Maximum Technically Feasible Reduction scenario. All impact assessment studies indicate that even the maximum scenario is still cost-effective and that the ideal scenario lies between B and C. Nevertheless, the Commission, incidentally without any further explanation, has chosen level of ambition A+, which, in terms of public health, is an incomprehensible choice. A higher level of ambition is possible, as the United States has proven, and is also very cost-effective, as is evident from all studies that underpin it.
Whilst the proposals that are tabled in my report may be a few billions more expensive, they yield definite health gains. They are also a definite incentive for innovation. In the directive, the Commission proposes a new form for the finer particles, PM2.5. The finest particles are most harmful to health and the standard is also more precise, because the smallest particles contain fewer natural sources such as sea salt and desert sand. PM2.5 is therefore a better measure, although the way in which the Commission has fleshed it out is very disappointing. Parliament has demanded a target and limit value of 20 µg/m3 for PM2.5. This is considerably better than the 25 µg which the Commission and Council back, but still worse than the 15 µg in the United States and the 10 µg recommended by the World Health Organisation.
I am, in fact, very interested to see how the Commission will integrate the level of ambition selected for the strategy by Parliament in future legislation and in the National Emission Ceilings (NEC) Directive. Would you be in a position to say anything on this matter, Commissioner? Will you now follow Parliament’s example and opt for a level of ambition that lies between B and C?
Better standards are needed, as I said before, but that is only one of the three pillars. Our second pillar is attention for implementation. To date, efforts on the part of the Member States have not been altogether convincing. Only four Member States are in full compliance with the limit values as specified in the present directive. It is up to the Commission to ensure that these are observed, and that is also necessary, because air pollution is a cross-border problem. Since half of the Netherlands’ air pollution is imported from abroad, it cannot possibly make the air cleaner on its own, and it must be able to rely on the Belgian, British and German Governments making every effort to tackle air pollution. Conversely, the Netherlands exports an awful lot of pollution, and that is why the Scandinavian countries, Germany and Belgium must be able to count on the Netherlands pulling out all the stops to make the air cleaner.
So far, the Commission has not reacted very convincingly to Member States that exceed the standards. By introducing new provisions in the directive, the Committee on the Environment is hoping to galvanise the Commission into taking a more active role. Member States will be under a clear obligation to make efforts. Some countries need more time to achieve the limit values than others. I can go along with that, as long as they make the effort, and no exceptions without efforts. Only adequate efforts warrant exceptions. Exceptions are not, as the Commission proposal suggests, a premium for ‘doing nothing’, and Amendment 66 bears this out.
The third pillar is an ambitious source policy. Without source policy, without policy to make cars, freight traffic, shipping and industry cleaner, it is extremely difficult for the Member States, and certainly for the densely populated Member States, to make the air cleaner. That is why air quality can be improved only by bringing traffic and industry to a standstill. Those are Draconian and, at the same time, not very effective measures. It will be the lower authorities, rather than anyone else, that will be asked to foot the bill, and that, of course, is unacceptable.
Serious source policy has a positive impact on air, the environment and public health, but ultimately also cuts down on energy and benefits the climate on account of reduced CO2 emissions. It is also conducive to innovation: cleaner and more economical cars, for example, sell better. That is why the Committee on the Environment wishes to include in the directive Article 30A, which demands source policy by 2010. That is why the strategy proposes an interinstitutional agreement in which source policy can be enshrined. Moreover, Member States must, if there is no source policy, be able to take their own source measures outside of the market.
Air pollution is a serious problem, but the good news is that it can be resolved, provided we are willing to display the political will. The Committee on the Environment has, in my view, laid down a firm basis with these three pillars. In the new compromise, we have also given teeth to matters as they stand and improved them, and I am once again indebted to everyone who has made a contribution, particularly Mr Krahmer, Mrs Weisgerber and Mr Wijkman. With stricter standards, more attention for implementation and source policy, we have made a few major policy changes. This approach stands for a new Europe, close to the people, with a view to implementing legislation by national and local governments, with innovation in mind.
. Mr President, the constructive negotiations with the rapporteurs have brought about a sustainable compromise.
If we are to achieve our main goal, that of effective and lasting improvement in air quality, it is vital that we establish limit values, but they, on their own, cannot improve the quality of the air; that can be done only through effective action to deal with emissions, such as the Euro 5 emissions standard that has already been proposed and which makes soot particle filters mandatory for new vehicles. It is primarily from the Commission that we demand further measures, in the shape, for example, of rules on residential combustion sources, Euro 6 for HGVs and Europe-wide limit values for ships’ engines.
Generally speaking, we want to get away from actions that grab headlines but are no more than short-term and temporary, in favour of long-term measures that, by addressing the problem at its source, protect health more effectively. That is why our annual limit values, at 33 milligrams per square metre, are more ambitious than the Commission’s, and why we want more flexibility at the local level when it comes to daily limit values, which have been demonstrated to be largely subject to meteorological influences, since it is a proven fact that it is long-term exposure that is the most dangerous, and that is what we have to focus on.
By reducing the annual limit values for particulates we seek to create incentives for long-term and sustainable projects such as environmental zones or the introduction of soot filters. More rigorous annual limit values and the effective reduction of long-term pollution brings people more benefits than closing a road for twenty-four hours.
At national and local level, too, everything proportionate and necessary must be done to improve air quality, and we are creating the right incentives for that as well. Local authorities will have their deadlines extended to a maximum of six years only if they can produce action programmes that show that they have, within the bounds of proportionality, taken every step in their power to improve air quality; moreover, this concession will not be granted to all of them, but only to those that demonstrably have to contend with particularly unfavourable meteorological conditions brought on, among other things, by being located in basins.
These clear messages are precisely what this compromise is about, and it thereby constitutes an even-handed and effective way of giving public health the protection it needs.
. Mr President, I agree with the rapporteur that this directive will not bring us any closer to the objective of good ambient air quality. It is a good thing that fine particles, the fine PM2.5 particles in fact, are included in the directive, and that binding limit values are to be set for them. The limit value proposed by the Commission and supported by the Council is 20 micrograms, as has been mentioned more than once here. It has also been mentioned that Parliament is calling for a more stringent value. This is all very well, but if we compare this proposal to the needs which, for example, the World Health Organisation has proposed and which would get us to a situation where we would no longer be causing harm to human health or having an adverse effect on nature’s levels of tolerance, this limit value is just too high. The WHO is proposing 10 micrograms, and, as has been said here, in the United States of America and Canada they have already achieved a value of 15.
Air pollution is one of the main environmental problems in Europe, and people are exposed to it. Here someone mentioned a figure of 360 000-400 000 premature deaths a year. Whatever the figure is, it is very large. The limit value that is set can have a genuine impact on the number of human lives that can be saved. If this recommendation by the WHO were to come into force, the figure would be several tens of thousands. With the limit values now being proposed, we would reach a figure of just a few thousand lives. Parliament, however, is calling for more stringent limit values for these smaller particles, which I endorse. I do not, however, endorse the fact that the deadline for implementation is to be extended. I hope that we will be able to improve on that.
I am rapporteur for the last phase of the Sixth Environmental Action Programme. It set relatively ambitious aims, and that applies to air quality too. Its objective was to ensure that we no longer cause harm to human health. Now it has to be said that with this first legislative thematic strategy, which is meant to fulfil the aims of the Sixth Environmental Action Programme, we will not achieve the targets contained in it. This will also water down the targets we settled on in the Sixth Environmental Action Programme.
. Mr President, the importance of clean air is, of course, beyond dispute, and it is also clear that its benefits largely outweigh the costs. The aim of this legislation – and I am mainly focusing on the draft directive – is therefore commendable, and I am particularly supportive of Mr Krahmer’s attempts to make it as workable as possible. We should nevertheless question, though, whether we in the European Union are on the right track and whether the legislation we are drafting is not symbolic.
Why am I saying this? While we want to impose strict requirements on Member States, they even fail to meet the old air quality standards. Since the entry into effect of the Air Quality Directive in 2005, which specifies ceilings for PM10 dust particles, ten Member States have failed to meet the requirements. Even before 2005, it should have been obvious to the Commission that Member States would not meet the limit values without a systematic source policy involving restrictions on exhaust fumes from cars, lorries and ships.
Between 2002 and 2004, approximately 96% of the cities exceeded the daily standards, and the annual standards were exceeded in various regions in southern Europe, the Benelux countries and in Germany, as well as in central and eastern Europe, accounting for some 73% of the cities. Without source measures, that were often announced years ago by the Commission, stricter or less strict values for PM10 or PM2.5 serve no purpose whatsoever, and I am not even talking about nitrogen.
Without source measures, Member States will be unable to comply with the limit values, and I am of course delighted to hear the Commissioner confirm that they will produce all those source measures, but not just yet. There is phenomenal opposition to this policy in the Commission, and, in fact, also in this House. Local short-term measures are ineffective. Effective policy must focus on long-term measures, and must therefore also include source policy, which this, however, does not. The object of the legislation is commendable, but the path chosen to reach it is questionable.
Mr President, ladies and gentlemen, as has been said, air pollution kills more than 300 000 Europeans prematurely every year. Experts in environmental health have said that the Commission’s proposal was bewilderingly inadequate, but will the European Parliament now give cause for even greater bewilderment? The majority on the Committee on the Environment, Public Health and Food Safety are actually proposing that current legislation should be made less stringent. It postponed entry into force by more than 10 years, and would double the number of days when limit values for pollution can be exceeded, from 30 to 55 a year. It offered the excuse that in the distant future yearly limit values would come down from 40 to 30 micrograms per cubic metre. This is only an apparent improvement, however, as the current limit value, if it may be exceeded on more than 35 days, in practice represents an annual average of 30 micrograms.
It is a falsehood that companies with daily limit values would have a negligible impact on health. On the contrary, the hospitals always have more heart patients coming in when daily pollution levels have been exceeded. This scandalous suggestion by the Committee on the Environment was justified by saying that the Member States could not do any better. The Member States themselves in the Council, however, have provisionally agreed on a tougher line, where postponement would only be for three years. Following this preliminary display of agreement in the Council, the three largest groups made a more spruced up compromise proposal, which would nevertheless still postpone the entry into force of norms for longer than that in the proposal by the EC Council of Ministers.
It has been awful to witness how the negotiators in certain groups have taken guidance from the automotive industry. It will be a shame indeed if Parliament’s largest groups succumb to pressure from lobbies in the car industry.
Ladies and gentlemen, I appeal to you not to agree to the proposal by the Committee on the Environment or Mrs Weisgerber and others to postpone the entry into force of legislation, but to stand up for the rights of our citizens to breathe clean air.
Air pollution causes major public health problems within the European Union. The Commission’s own calculations show that getting on for 370 000 premature deaths per year are caused by emissions into the air. Particulate emissions are the most important cause of these premature deaths, to which should be added all the health problems that affect people with asthma or allergies of one kind or another, children being an especially vulnerable group. Air pollution also creates major environmental problems in the form of eutrophication, acidification and ground-level ozone. There are clear reasons in terms of health and the environment for placing a strict limit on these emissions. Socio-economic calculations lead to the same conclusion. Society would benefit significantly by avoiding these costs linked to emissions.
The Commission’s proposed thematic strategy and proposal for a directive on better air quality are therefore a disappointment. The level of ambition is very low. Once again, we have been given sad confirmation that an ambitious environmental policy is not a priority for this European Commission. Unfortunately, the draft reports produced by the Committee on the Environment, Public Health and Food Safety are also inadequate compromises. The decisions proposed in them are quite simply not good enough to provide real remedies to the problems. We in the Confederal Group of the European United Left/Nordic Green Left have therefore tabled a number of amendments with a view to making the proposals for directives more stringent. There are a number of purposes behind these various amendments. Firstly, we wish to remove the very generous exemptions that Member States would be allowed and as a result of which we should have to wait an unnecessary number of years before seeing the directive implemented in practice. Where the exposure reduction target is concerned, we believe that this should be binding, and we believe that it can be increased to 25%. When it comes to the concentration cap for particles, we wish to reduce this to ten micrograms, so putting it at the same level as that recommended for industrialised countries by the World Health Organisation (WHO). We also believe that the same requirements for low levels of pollution should be imposed everywhere, irrespective of natural sources of emissions. Otherwise, environments of different quality would be required for different people, dependent on where they happened to live. That is our position.
Mr President, I want to use the last half-minute to say a personal thank you. Tomorrow, I am standing down as a Member of the European Parliament, so this is my last speech in the House. I wish to thank those fellow Members with whom I have worked during the last 11 years. It has been a pleasure to have been able to work in this House. I also wish to thank Parliament’s services and, above all, the interpreters. Thank you very much.
Mr Sjöstedt, I am very moved that I am here for this moment. I can assure you – and I am speaking on behalf of all of the Members here – that we are very satisfied with your participation in all of our debates. You have been a Member of this Parliament for a very long time, and a Member who is well-liked, not just within your group, but far beyond, as I can testify.
. Mr President, I should also like to wish Mr Sjöstedt well for the future.
As a Member of the Committee on Environment, Public Heath and Food Safety I support the strategy on air quality that has been set out by the Commission. That strategy sets out a series of health and environmental objectives and emissions reduction targets for the main pollutants. It calls on the Commission to bring forward a range of sector-based initiatives, including the following: reducing emissions from shipping; reducing emissions of ammonia from agricultural use; the extension of integrated pollution prevention and control measures for smaller units; more stringent emissions standards for vehicles, and the implementation of a national emissions ceiling directive.
We all recognise the significant benefits that accrue from reduced air pollution and we support cost-effective integrated approaches to achieving improvements in air quality. Undoubtedly greater investment in renewable energies and in the biofuel sector will also help to create a cleaner environment.
My report on the future of the biofuels industry was recently strongly approved by the Environment Committee. Key points that I made in that report included the following: biofuels emit between 40% and 80% fewer greenhouse gases compared to fossil fuels; biofuels offer new sources of income for farmers via sustainable and multifunctional agriculture of the kind the common agricultural policy purports to promote.
The European Union should be ambitious in the strategies it pursues to promote the use of biofuels. We must stimulate a greater demand for biofuels in Europe and we must guarantee that the seventh EU R[amp]D Framework Programme for the period 2007 to 2013 is geared heavily towards the promotion of the biofuels sector within EU Member States.
I believe that we can all recognise the potential of renewable energy as an important means to boost employment and create added value in rural areas. The decoupling of income support from production introduced by the 2003 common agricultural policy reform will help to facilitate the supply of energy crops. The advent of biofuels is good news for the agricultural sector in Europe and in Ireland and it is good news for the medium- to long-term protection of our environment.
We need firm action in the European Union to promote the biofuels sector. We know the importance of that sector. We know of the environmental benefits, so let us now go and collectively meet that challenge.
. Mr President, in no other Member State has air quality been the subject of such a discussion as in my own country. As I see it, the problems that are current in the Netherlands should also be evident in nearly all other Member States, certainly in the urban areas. The agreement that has been reached between the political groups throws open the possibility for delay, rightly so, before the limit values for PM10 start taking effect, and I shall be advising my group to vote in favour of it. I should, in fact, like to draw your particular attention to Amendment 76, because it is my belief that the agreement – and, I think, wrongly – has taken no account of the position of nitrogen oxide. I should like to ask the Members to support that amendment.
I should now like to turn to Commissioner Dimas. So far, Commissioner, you have always claimed that the Commission cannot agree to the idea of a possible delay in combination with new measures from the Commission. You will notice tomorrow that you have a broad majority facing you. You also undoubtedly read the report last week compiled by the Institute for European Environmental Policy, which states that combining the two would be a very good thing. Is there really no chance of you meeting us half-way in this?
Finally, of course, a word of thanks to both rapporteurs. I know it can be very tricky to negotiate all the difficulties in an issue as sensitive as this, but I think you managed it really well, and that is why we are indebted to you both. Mr Sjöstedt, many thanks for the good teamwork; God bless.
() I would like to thank the two rapporteurs for their work on this important topic. Air pollution is known to reduce average life expectancy by as much as nine months. More than half of Europeans are living in conditions where the daily concentration limit is exceeded more than 35 times a year. In the European Union the situation is worst in Benelux, northern Italy, and in the new Member States.
Air pollution is the cause of multiple respiratory and other diseases. Under Article 152 of the European Community Treaty, public health falls under the purview of the Member States, and the European Union has only limited powers in this regard; hence it is necessary to look for ways to enable the European Union to act indirectly, that is, by means of other policies, in order to improve health. Improving air quality is undoubtedly an example of such policies.
If the Member States and, especially, the new Member States for which EU law is still a new legal area and which are facing major economic problems, are required to implement a Framework Directive in their respective legal systems, along with four more pieces of legislation, three daughter directives and a Council Decision, it is clear that implementation will be fraught with difficulties, errors and incompleteness. The public will find it difficult to identify the binding EU standards of air quality. I therefore greatly appreciate the fact that the proposed draft will simplify the existing legislation by as much as 50%. The European Union needs long-term goals, strict controls and checks as to whether the Member States are properly implementing the Directive.
On the other hand, the EU should adopt standards that are transparent and that focus more on limiting emissions by polluters. The targets set in the legislation, be it PM10 or PM2.5, or the date on which the Directive will come into force, should be ambitious but realistic. Failing that, we expose ourselves to the risk of non-compliance by the Member States. In this regard it is important to realise that even the most earnest activities on the part of the European Union will be in vain unless the EU is engaged in global cooperation, since air pollution will then be imported, and we will not be in a position to prevent that.
Mr President, if you want to know why we are having this debate, come with me down Oxford Street, in my constituency of London, where you can smell, taste and feel the air pollution that we seek to tackle. An earlier generation was faced with smog and it tackled that with Clean Air Acts, which stopped coal burning in homes, in industries and on railways.
Now we face the challenge of fine particles and the respiratory and cardiovascular effect that has on our constituents: the extra medication, the millions of lost working days each year and premature deaths. In my constituency, 1 000 people die prematurely as a result of pollution and another 1 000 are sent to hospital. It is now estimated that PM2.5 pollution is responsible for reducing our life expectancy by some eight months. That is the challenge. That is why we need to tackle pollution at source in relation to cars and heavy vehicles, ships, agricultural feed, energy-using products and so forth. However, we also need to tackle it through this directive, simplifying the previous legal instruments while bringing in this new standard for the smaller particles, the 2.5s, because we know those are the most dangerous to human health. We need a robust directive and the Commissioner is right to remind us that we must not go back on things already agreed. My delegation will certainly vote for standards that are challenging, that are effective and that will be implemented sooner rather than later.
I thank the two rapporteurs who brought this through the committee to this plenary and I wish the Commissioner well in his work. May I also wish well Mr Sjöstedt, our friend and colleague from the Environment Committee. As he takes his environmental credentials across the ocean, may we hope that he influences the Americans too, to ensure they understand the need for environmental measures of this sort.
– Mr President, Commissioner, ladies and gentlemen, I am grateful to the rapporteurs for the work they have put in and for their capacity for compromise, which is reflected in these compromise amendments. Air quality is a yardstick for quality of life. Every year in the European Union, over 300 000 people die prematurely as a result of particulates, an intolerable state of affairs that must be brought to an end, and so it is to be welcomed that a strategy is being developed and the directive on air quality and clean air in Europe rolled out.
The main concern where improvement of air quality is concerned has to do with the limit values for PM10 and PM2.5 particles. On 21 June, the Committee on the Environment, Public Heath and Food Safety expressed itself in favour of ambitious limit values for these. What is of significance for the EU’s Member States is that not only the limit values for good air quality are defined, but that the means should also be devised for ensuring compliance with them, and I would give the Euro 5 emissions standard for private motor vehicles as an example of this.
As well as the instruments, the time element also plays a vital part in compliance with the limit values; even if more stringent limit values for private motor vehicles are laid down immediately, it will take some time for the number of environmentally-friendly motor vehicles on European roads to increase. The compromises on which we are to vote guarantee more stringent limit values and a realistic time frame, making it possible for the instruments to work and the limit values to be complied with. Laying down ambitious limit values for air quality and developing instruments for ensuring that they are complied with can improve air quality, and hence also quality of life, in Europe for years to come, and that is what we must aim to do.
Finally, I must also extend thanks to Mr Jonas Sjöstedt, who, as a shadow rapporteur, worked with me at the end of the negotiations on the Euro 5 standard. I have not been here very long – only ten months – but I can tell you, Jonas, that you have in this time become a dear colleague to me. I wish you much success in your further career, and all the best.
Mr President, I am not on the Committee on the Environment, Public Health and Food Safety but, like Mr Bowis, I represent London, the city traditionally known as the ‘Big Smoke’. London’s air today is still very polluted and is amongst the worst of any city in Europe. EU air pollution limits are significantly exceeded along London’s major road network, in Central London and around Heathrow Airport, where nitrogen dioxide is 50% above the limit, due to a combination of aeroplanes and vehicles.
I welcome much that is positive in the new proposals and the Krahmer report, such as the streamlining of the law, greater public accessibility to monitoring results, new limits for fine particulates and stricter ones for other pollutants. However, I am very concerned about the effect in my city of postponing the deadlines, perhaps until 2018 instead of 2010, for hot spots.
Londoners would be asked to trust the British Government or the Mayor of London to seek postponement when it is genuinely impossible to meet the 2010 deadlines. However, surely it comes down to political will to cut road and air traffic. One barrier between the UK Government and its goal of bulldozing through a third runway at Heathrow is EU air-quality limits, in particular nitrogen dioxide. I fear a long postponement will allow it to wriggle round those limits.
I am surprised and somewhat disappointed that MEPs are being less progressive than EU governments, at least on the issue of deadlines. It is the first time in seven years in this House that I have found the Council more progressive than the European Parliament. I hope, for the sake of Londoners, that we will stick to deadlines that are as tight as possible.
– Mr President, ladies and gentlemen, if we want to combat air pollution effectively and to get results in the area of health, then we have to adopt far more ambitious drafts in this House. The poor excuse about certain Member States encountering difficulties in implementing environmental legislation is no longer acceptable, because people’s health is no longer a matter for negotiation.
The cost of diseases caused by air pollution is rising on a daily basis. The fact is that it is the authorities that are currently picking up the bill for health care, as the cost of this is not yet integrated into our budgets. What is more, economists estimate that the price of a gallon of oil, which currently stands at USD 3, will have to be increased to USD 10 in order to integrate the cost of health care and climate change. That is what would profoundly change the situation.
The Union must not grow weak, Commissioner, on environmental policy, as its cunning game of simplifying and merging the European legal texts would suggest that it has a tendency to do. That is why the Group of the Greens/European Free Alliance is calling for more binding approaches, particularly in relation to PM 2.5, and for the abolition of the derogations.
The threat of an environmental disaster that hangs over us, ladies and gentlemen, requires drastic measures, and an example of this comes for once from the United States, where the State of California has provided food for thought by lodging a complaint against the largest car manufacturers for damage to the environment and public health.
Finally, I would like to say a few words to our dear friend, Mr Sjöstedt. I believe that we are going to miss your perspective on matters at the Committee on the Environment, Public Health and Food Safety, but we wish you well on the other side of the border, on the other side of the European Union. Take along with you, too, the message about protecting nature. Thank you.
– Mr President, Commissioner, although pollutants in the air are difficult to see, they do nonetheless jeopardise our health. I need only say that the cost to the national health of these illnesses exceeds 10% of the gross national product. As far as the derogations are concerned, the best solution would be for there to be none.
I should like at this point to emphasise our support for the relevant amendment, Amendment 73 by Mr Jonas Sjöstedt; if this amendment is rejected, Amendment 54 by Mrs Hassi safeguards the minimum period of time during which derogations will be permitted.
We should emphasise that reducing the upper limit for concentrations of PM2.5 will certainly benefit European citizens. However, recent studies have shown that a reduction in the order of 25 µg/m3 would only reduce premature deaths by 4 500 whereas, if the reduction extended to 15 or 10 µg/m3, as the World Health Organisation proposes, premature deaths would be reduced by 13 000 and 22 000 respectively.
It should be noted that one of the strongest points of legislation on air quality is that the limit value of 50 µg/m3 for maximum concentrations of PM10 must not be exceeded more than 35 times.
The amendments supporting an increase in the number of days on which the limit may be exceeded from 35 to 55 significantly water down the directive, on the one hand and, on the other hand, do nothing to safeguard protection for public health and on this point I absolutely agree with the Commissioner.
We owe you a debt of gratitude, Jonas, and I personally extend you my especial thanks, because you taught me a great deal as a new MEP here. Good luck for the future.
Mr President, in the one minute I have at my disposal, I would like to point out that the Directive on air quality in Europe, together with amendments which significantly tighten up standards, treat the Member States that have only recently joined the Union on an equal footing as the so-called old Fifteen. The latter, however, have been implementing methods of reducing emissions of pollutants for a considerable time.
According to estimates by the Polish Ministry of the Environment, we need an investment in excess of PLN 50 billion if we are to comply with the requirements laid down in the Directive. There would also be a significant increase in social and economic costs. For the poorer social classes, the increased cost of living could neutralise any benefits gained from better air quality. Their standard of living would fall as a result of poor diet, inability to access health care, and inability to maintain basic standards of hygiene, along with other environmental factors contributing to good health.
‘Cleaner air for Europe’ – other approaches will not deal with the issue in the short term. That is why we are in favour of extending the time period in which the standards are to be met, especially for the new Member States. It is also the reason why we are opposed to stricter conditions for derogations. We shall vote against the restrictive amendments.
– Mr President, Commissioner, rapporteurs, my dear Jonas, I think the compromise we have reached here is a good one, with its combination of demanding targets and flexible apparatus. That is a good decision, combined as it is with a statement to the effect that there will be no free rides for those who – even if perhaps not by their own free choice – take no action on this front. The transport industry, for example, is set to grow by 60% over the next 20 years.
Everyone who has spoken today has mentioned the importance of a clean environment, and that is why this does not just concern car manufacturers, but also the builders of heating systems; it has to do with power-generating plant and with loading systems – with, indeed, a really big and wide-ranging area that has to be addressed. The industry must come to understand that standards of this kind are ultimately an opportunity for it to sell modern technology throughout the world, and that is why car industries, and the manufacturers of other industrial equipment as well, must realise that these standards present them, today, with an opportunity to develop new technologies and work at research and innovation.
This directive will also lead us to ask who, in future, will be researching into better fuels, for renewable fuels are not the only crucial issue; the question also arises of what fuels we are actually using now. If you put that question to the motor industry, the answer you will get is that they are not of high quality, but rather deficient. Heavy demands have been made of the car industry over recent years, but it has always had to run cars on relatively low-quality fuels, and that is something that must change over the next few years. In ten or fifteen years’ time we will be able to drive, using a litre of fuel, five times as far as we do today, and that is what makes innovation and research so significant; that, too, is why demanding environmental standards are called for.
My dear Jonas, you have been a good colleague and have become a good friend. I wish you all the best for the future.
Mr President, everyone has the right to a clean and healthy environment and nobody should endanger the health and lives of other people. This principle should be the cornerstone not just of our environmental policy, but of our would-be Constitution as well. People have the right to clean air, and politicians and industrialists have the responsibility to guarantee that right.
Some decades ago, industry was the main cause of air pollution and the diseases connected with it. With technological changes, industry became less polluting but, as the number of cars increased, the situation did not improve. Eighty per cent of our citizens live in cities and for them the main cause of air pollution is traffic. During the PSE Group hearing on air pollution, we had clear evidence of this. If we want to provide cleaner air for our citizens, we should change our traffic policy in cities.
In cities with polluted air we have to reduce individual car traffic and improve public transport. The strict pollution reduction targets, as proposed for particulate matter, can only be achieved in that way. That should be the main target, but we also have to reduce dangerous emissions from cars, with cleaner engines, fuels and filters, as indicated in the Euro 5 and Euro 6 proposals. When human lives are at stake, wishful thinking and soft recommendations are not enough. We need binding targets and strict regulations. Annual and daily limit values are also needed. Limit values must be low and strict but, on the other hand, they should reflect reality. It is better to lower them step by step than to set up unrealistic measures and allow them to be ignored.
My last words are to Mr Sjöstedt: Jonas.
Mr President, what the Committee on the Environment, Public Health and Food Safety has come up with is a feeble compromise, nothing more or less than an invitation to inaction, and if it is accepted, Europe’s clean air policy risks becoming a laughing stock.
Many municipalities have already put in place ambitious policy measures for clean air, including such things as modernisation of their car fleets, environmental zones and so on, and so there should be no rewards for inactivity, yet that is precisely what the Committee on the Environment’s feeble compromise, with its extended deadline, would offer to them and to all those who have failed to do their homework.
Just what do we think European law is for if we reward those who do nothing? We have been talking about the more stringent standard for PM2.5. We know that 20 gets us nowhere, and nor does 25, so why not vote for the Greens’ ambitious proposal of 12? I hope that we manage, tomorrow, to save European clean air policy from being thrown away, for it would be a source of shame if Europe were to cast aside its leadership role and risk denying industry – the motor industry in particular – a future.
Air pollution kills over 350 000 people in Europe, 65 000 of them in Germany, and so it would be a good thing if we were to do more than just give out hot air.
Mr President, I should first of all like to thank Mrs Weisgerber, who has shown so much understanding, has listened so much and has also worked out a sound compromise with Mr Krahmer and Mrs Corbey. I am indebted to them all. Mrs Corbey, you are in favour of strict and new source policy. I would like to say to Mrs Breyer and Mrs Hassi that in order to actually meet the air quality standards, we may be able to lay down strict standards on paper, but if we subsequently do not get the opportunity to achieve those technically speaking, then they are of no value. Moreover, the Netherlands is being criticised for wishing to speed up the introduction of soot filters. Well, if all of that is unacceptable, we should not prescribe any strict standards as we cannot meet them.
I also know, and I am once again addressing Mrs Hassi when I say this – for Mr Blokland and Mr Maaten have said many things with which I am in total agreement – I also know why the Netherlands has voted in favour of this legislation. They did so because it gave them the opportunity of injecting some flexibility into a number of areas. That is the very reason why they voted in favour. What can one see, though, when one compares the Council’s position with that of Parliament? Whilst the Ministers of the Environment may be able to sleep the sleep of the just for having laid down strict standards, they subsequently get home and are faced with an inquiry by the Environmental Agency which concludes that everything that was laid down on paper cannot be achieved at home at any rate.
We should stop playing politics in that way. I have run out of excuses back home. That is also the reason why I endorse every detail of the compromise that was reached here in this House. ‘Strict’ it may be, but we, in this House, say ‘yes’ to that, as long as it remains attainable.
– Mr President, Commissioner, air quality is one of the keys to the success of sustainable development. Our fellow citizens know what effects the quality of the air can have on their health. They are rightly worried when a school is situated near a crossroads with heavy traffic. Parents are demanding that measures in relation to air quality be implemented because they want to know what kind of air their children are breathing.
The Krahmer report is useful in that it gathers together various texts in just one directive, which should enable us to improve our approach to the problem.
We are therefore trying to be ambitious faced with this issue of air quality. Yet, in order to know what the quality of the air is, we first have to measure it. That means relying on organisations that are as close to the area as possible, and that are familiar with the geography of the land being studied: they are the neighbourhood networks.
We know that the displacement of pollution by wind interferes with this. We also know that mountain ranges have a role to play. Pollution moves and reaches areas that are not in themselves sources of pollution. Contrary to what is said in the explanatory statement, high levels of air pollution are not always recorded in densely populated urban areas.
If this European policy is to be clear, however, it must above all be consistent and be part of an integrated approach to combating climate change. It is not enough to set limit values. We also need to know what to do with them. The fight against CO2 emissions is at the heart of the proposed systems.
Allow me to refer to the regulation on motor vehicle emissions, the Euro 5 regulation. The consequences of applying this regulation are already well known. If we solve the emissions problem, on the one hand, we increase CO2 emissions, on the other, and, as we know, CO2 emissions are the cause of climate change. Thus, there are many contradictions in all of that.
We therefore need to be flexible. There is no use in deciding on strict measures if they cannot be applied in the Member States. We must therefore take as much time as we need. I am specifically thinking about a prevention policy that will hinge on urban transport plans and on the development of clean technologies.
Be that as it may, I should like to thank all of the rapporteurs for the compromise they have reached, which seems a good one to me.
– Mr President, Commissioner, I would like to begin by congratulating the Commission on its proposals and also the rapporteurs on having once again demonstrated their major commitment to the environment.
Of course people want ever cleaner air and a high level of protection. The very same people say, however – and this has been shown in many surveys – that they are not prepared to foot the bill for such a level of protection, and that means that we have to take a balanced view when adopting measures.
I am surprised at the amount of space that the report devotes to agriculture. I sincerely believe that it is far too little for a sector that is increasingly beleaguered and which, moreover, fulfils a number of functions that have a positive effect on the environment and social cohesion.
In relation to the maritime transport sector, I agree with the aim of achieving a level playing field, but I also believe it is important to work within the International Maritime Organisation to designate the new sulphur emission control areas; otherwise, we shall drive part of the European fleet to register in non-EU countries where controls are virtually non-existent.
I should also have liked to see rather more ambitious measures regarding vehicles, the prime causes of pollution in cities and of dependence on foreign sources of energy. I should like to hear the Commission’s opinion on this, because I believe that cleaner vehicles would dramatically improve air quality in cities.
Lastly, it is important to continue implementing and developing the directive on the integrated prevention and control of pollution. This directive will allow industries to continue innovating and to control their emissions more effectively, without forcing any plant closures.
To conclude, I would ask the Commission to use flexibility and common sense when implementing all these proposals that have been put to us today.
Mr President, as a Hungarian MEP, I am particularly sensitive to the current debate about air pollution. My place of work, Brussels, as well as my home, Budapest, both figure among the darkest spots on the map of European air pollution. With regard to suspended particles, for instance, Budapest had already exceeded threshold values within the first four months of the year, and it is not uncommon to see levels rise to 4-5 times the maximum.
This has been going on for many years, without the least sign of improvement. Yet the harmful effect of fine particles on health is a fact. A European resident loses on average eight months of his or her life as a result. In the case of Budapest’s inhabitants, however, this loss is as high as three years. For this reason, I welcome the new thematic strategy on air pollution, as well as the regulation of fine particles.
However, regulation does not achieve anything if its enforcement is not guaranteed. We cannot expect local communities to do more than they are really able. But we must expect them to do at least that much. It is obvious that air pollution is strongly influenced by numerous external causes, including the weather, for instance. This does not mean, however, that with proper urban planning and the development of public transport networks, we may not achieve significant improvements. Thus, it is extremely important that only those communities be given extensions on observing the threshold values which have truly made every possible effort.
We must ensure that not a single European city should experience what is going on in Budapest today; namely that despite the European obligations in this regard for all these years, the municipal government still does not have a strategy for improving air quality. That is, they do not even have any idea how they might come closer to observing the limits that are so essential for ensuring public health. It seems to me that we have to offer the citizens of Europe a more attractive alternative than the masks that cyclists in China are compelled to wear.
. Mr President, first of all I would like to thank all the speakers for their important contributions to this discussion. As a closing remark, I would like to restate the importance of continued action to tackle air pollution. The adverse health impacts, lost economic productivity and damage to environmental quality are still much too great.
Some have criticised the strategy from one angle, some from another angle. Some consider that the proposed flexibility goes too far, others think that this flexibility is too little. We will be reviewing the strategy to see what progress has been made and how much further we can get towards the objectives of the Sixth Environmental Action Programme.
I understand the concern expressed by those who want to see more Community pollution abatement measures so that the strategy’s objective and air quality standards can be met. I think that there is a consensus between Parliament, the Council and the Commission on the measures required. In fact, the Commission has already undertaken much of the preparatory work, the fruits of which will be seen in the months to come. As a result, I do not believe that there is any need for an interinstitutional agreement in this area.
On Amendments 30 and 81, I understand the concerns of those who call for more flexibility in implementing the existing air quality legislation. However, one cannot have flexibility without weakening the legislation. I think the Commission’s proposal of five years from the entry into force of the limit values strikes the right balance and the Commission cannot support any further weakening beyond that. By way of explanation, according to the Commission proposal, the time extension will go up to the end of 2009; according to the general approach of the Council it will go up to 2010; and according to the rapporteurs’ amendment it will go up to 2013. So there is a difference on this point. It is four years plus two from the entry into force of the new directive. I understand this to be the proposal tabled before this plenary.
On Amendments 46 and 82, I should provide some further clarification about the daily limit value of PM10. This protects sensitive individuals against the impact from short-term exposure to particles in the air. It is different from the annual limit value, which provides protection to all from long-term exposure. One cannot simply substitute a more stringent annual limit value for the daily limit. This is what the health experts say. The key to ensuring compliance with both daily and annual limits is to undertake good and timely air quality assessments and to take the necessary steps to reduce emissions. It is clear that many authorities have not done this and now they have compliance problems.
On Amendments 49 and 50, the proposed concentration cap for PM2.5 is set at a level consistent with the stringency of the annual limit value for PM10, which the Commission is not proposing to change. It is also useful to remember that the Commission has proposed two ways of tackling PM2.5: the concentration cap of 25 micrograms per cubic metre and the exposure-reduction approach, where average levels in urban areas will be reduced over ten years. These methods combined will work to deliver health improvements.
Our modelling work, which underpins the thematic strategy and the air quality proposal, shows that greater health improvements can be obtained by allowing the Member States to choose where to reduce pollution levels. This is the aim of the exposure reduction targets. This flexibility will be limited if the concentration cap forces Member States to divert resources to ensure compliance in some specific hotspot regions, where few health improvements may be available. For public health, a general reduction in exposure is preferable.
In summary, on the air quality legislative proposal, I am pleased to say that the Commission can support 32 amendments, in part or in principle. I shall give Parliament’s Secretariat a list detailing the Commission’s position on the amendments(1).
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
The Commission can accept fully, in part, or in principle Amendments 1, 2, 3, 4, 6, 8, 9, 11, 13, 14, 15, 19, 21, 23, 26, 27, 29, 31, 32, 37, 39, 40, 41, 42, 44, 45, 47, 48, 49, 50, 65 and 80.
The Commission reserves its position on Amendments 54, 56, 58, 61, 62, 63, 66 and 75.
The Commission cannot accept Amendments 5, 7, 10, 12, 16, 17, 18, 20, 22, 24, 25, 28, 30, 33, 34, 35, 36, 38, 43, 46, 51, 52, 53, 55, 57, 59, 60, 64, 67 to 74, 76 to 79 and 81 to 84.
The next item is the report by Mr Hegi on behalf of the Committee on the Environment, Public Health and Food Safety on the thematic strategy on the urban environment. [2006/2061(INI)] (A6-0233/2006).
. Mr President, some 80 % of our citizens live in urban areas, but their needs and interests are strongly under-represented in Union funds, projects and initiatives. As regards the level of EU funding, these city dwellers are second-rate citizens of the European Union. The thematic strategy on the urban environment should be a brave and progressive initiative, not just a lukewarm recommendation of wishful thinking. Sadly, the Commission document on that subject is rather weak. The Sixth Environmental Action Plan has set encouraging goals, but this time the Commission failed to propose legally binding measures and deadlines. The Commission does not attempt to balance European policy between urban and rural areas and does not have any vision for a cleaner urban environment. I cannot do the job of the whole Commission, but I can at least try to propose some useful measures.
Firstly, I propose that a sustainable urban management plan and a sustainable urban transport plan should be required by Community law for every agglomeration with more than 100 000 inhabitants, as proposed by the Commission in 2004. Representatives of European cities have expressed their satisfaction with my proposal. Those kinds of binding measures make life easier for environment-conscious city councils, as they have legal bases for action on the environment.
As far as transport is concerned, non-motorised transport should have priority over every other kind of traffic, public transport over private, small and less-polluting cars over other vehicles. Congestion charging, as used in London and Stockholm, is a success at present. It is the only possible future for every large European city. The referendum some days ago in Stockholm showed us that people liked the idea and only a minority of certain lobbyists oppose it. I am also proposing a 5% shift in passenger kilometre from individual transport – namely cars – to public transport and cycling. Speed limits in city centres, such as in Graz, Austria, reduce accidents, save lives and reduce air pollution and noise emissions. Low emission zones are also useful in combating air pollution.
If we really want to do something about climate change, we should act in our cities as well. As the English say, ‘charity begins at home’. That should also apply to sustainable development. Due to climate change, heatwaves turn many towns and cities into hell during the hot summer days and nights. Heatwaves kill thousands of European citizens and they die a painful and humiliating death. Heatwave emergency plans are crucial for most European cities, except in some Nordic communities. The basic treatment for heatwaves is simple: more water, green roofs and facades, fresh water and natural cooling systems, reducing car traffic. Hot summers are coming and we should save the lives of city dwellers. We need more green spaces in our cities. Even some ten square metres of green islands can improve the spirit of a city, together with bigger parks and gardens nearby.
Summertime urban beaches like those in Paris, Brussels and Budapest are also useful projects for those who cannot leave the city on long vacations. In both old and new Member States, tens of millions of people live in mass-produced, prefabricated housing estates. In many western cities these have become ethnic and social ghettos. Complex social, cultural, educational and environmental programmes are needed to rehabilitate those suburbs. In Central Europe, in Hungary for instance, most of those housing estates have not yet become ghettos. The majority of their dwellers still belong to the lower and middle classes. In their case, the physical state of the housing is worrying. In the EU-10 countries the repair and rehabilitation of housing estates is a crucial step forward in preserving social peace and improving city life.
As rapporteur, I accepted many amendments tabled by my colleagues in the PPE-DE Group in the hope of good cooperation. I was rather surprised that the PPE-DE Group then tried to kill my report by deleting all the important targets and measures in committee.
I call upon all Members to support the importance of binding targets and measures. Without them our work is just words, words, words. My report can be summed up in one sentence: less cars, more green and water. That is the only survival strategy for our cities.
Mr President, thank you for giving me the opportunity to participate in this evening's debate on the thematic strategy on the urban environment, which the European Parliament has been waiting for from the Commission with particular interest.
I should like to start by thanking and congratulating the rapporteur, Mr Hegyi, and the Committee on the Environment, Public Health and Food Safety for the full and ambitious report being examined today.
I also welcome the contribution by Mr Ó Neachtain and the Committee on Transport and Tourism and by Mrs Kallenbach and the Committee on Regional Development.
Before I continue, I should like to share with you the welcome news that the Commissioners approved the seventh and final thematic strategy on soil last Friday. The preparation of these strategies was difficult and time-consuming. However, a clear way forward has now been identified for topical environmental issues, which include the policy on the urban environment.
The urban environment is an important issue for us all. With the Sixth Environmental Action Programme, the Commission recognised the role which the urban environment plays in the lives of so many European citizens and undertook to take action in this sector.
The urban environment directly affects the way of life of millions of European citizens and also has important repercussions on the environment in general. European cities must be viable, sustainable and offer high quality of life, so that citizens will want to live and work there and companies will invest.
Nonetheless, a great deal of effort still needs to be made in this respect. Clearly urban areas promote economic growth and have high levels of supply of and access to public services, such as education, health and transport.
The reverse side of the coin, however, is the myriad problems relating to life in the city, such as the deterioration in the environment, traffic congestion, economic and social exclusion, crime and alienation. The purpose of the strategy in question is to promote and facilitate sustainable urban growth, focusing on environmental issues such as air pollution, external noise, high levels of traffic, emissions of greenhouse gases, chaotic building development, water consumption and waste generation.
The problems were easy to identify, but finding solutions to them was very difficult. This mainly applies when the objective is to find solutions which can be tried and are viable and suitable for the plethora and variety of conditions and problems in the various cities of the European Union. That is why, despite the fact that the European Commission and the Committee on the Environment agree in substance, they disagree on the way forward.
Some people have called for more legislation and targets which will bring about improvements. I can understand that from a theoretical point of view and agree in principle. I wish that it were in fact possible for us to proceed in this manner.
Unfortunately, this is not useful or feasible and there are basic reasons why the strategy is not in favour of introducing new legislation. To be specific, the reason is that solutions must comply with the principle of subsidiarity and our cities are so different from each other that there is no common solution for them all.
We already have legislative acts which would have positive results on the urban environment if they were properly applied. We already have legislation which has a positive impact on the environment and the quality of life in cities. Just think, for example, of all the legislation we have on ambient air quality, noise, waste and water, to mention just a few of the issues covered.
Nonetheless, this legislation must be applied better. Instead of legislative solutions, the strategy proposes guidance on how to improve the management of urban areas in an integrated manner and increase sustainability in the transport which will be included in the Green Paper on urban transport which is expected to be approved in 2007.
This will lead to better compliance with current environmental legislation and to improved cohesion between the various political and the various administrative levels. This is the approach which all the interested parties which we consulted clearly and repeatedly stated they preferred. This approach will be supplemented by other support measures, such as creating suitable structures, exchanging best practices and setting up incentives under the Community Structural Funds.
The Member States should include urban environmental issues in national programmes for funding under the Community cohesion policy, so that regional and local authorities can benefit from the funding opportunities available.
. Mr President, as draftsman of this report on behalf of the Committee on Transport and Tourism, I believe that the policy initiatives in the European Commission’s Green Paper on energy should be integrated into sustainable urban transport plans, particularly with respect to the promotion of biofuels. Sufficient support needs to be given to the development of public transport using sustainable energy sources. In Ireland alone, transport is the third largest contributor to CO2 emissions.
Biofuels should represent 5.75% of our energy supply by 2010. In real terms, for example, again in my own country, Ireland, 70 000 fossil fuel-burning cars will be taken off the roads. Urban centres running public transport on biofuels have the opportunity to showcase the ease of use of those fuels, which will in turn increase demand from private companies such as taxis, and individual domestic use.
In conclusion, I strongly believe that it is only through a policy of integration in the areas of energy efficiency and environmental protection that realistic targets can be set and achieved for urban areas.
. – Mr President, I wish to thank Mr Hegyi for his very ambitious report and for the very good and fruitful cooperation. On behalf of the Regional Development Committee, I am particularly glad to see the particular attention given to sustainable town and transport planning. It is self-evident that future urban planning must combine the ecological with the economic and social dimensions, including within it the creation of job vacancies and the promotion of education, culture and sport for both young and old. We must, once and for all, reduce land use and re-use brownfield sites.
We call on the Member States and regions to take this into account when drawing up – as they are now doing – their operational programmes, for this will not only benefit the local environment, but will also be an outstanding means of communicating the goals of European policy to men and women on the street, and it is certainly high time they were made aware of them.
. Mr President, I would like to start by congratulating the rapporteur, particularly on his willingness to engage in dialogue.
What I would say to him is that I know that, fundamentally we both want the same thing – an environment worth living in in the big cities and conurbations of the European Union, but it is evident that our opinions diverge completely when it comes to how this goal is to be achieved. Personally, I think the Commission’s approach is the right one: a thematic strategy and nothing more, and no legislative proposals, since we are not, in any case, empowered to make any. We can, of course, publish guidelines referring to existing provisions on such things as air, noise, waste, and so on; we can encourage the sharing of experience and support it, including financially, for we know that not everyone has to keep on reinventing the wheel.
The rapporteur is trying to save Budapest, his home city, and that is an honourable thing to do, but he is also trying to circumvent the subsidiarity principle. He wants binding legal measures; he wants to tamper with local and regional authorities’ powers over planning matters and intervene in that area. I have to tell him that that is wrong; if you do that, you stir up public disaffection with the European Union.
There are, then, a number of things about this report that my group and I want to see changed. For example, important though the protection of the environment is, it must not have the end result of making life impossible for businesses; the quality of urban life is dependent on the quality of the environment and on economic vitality.
Nor, as I see it, does a congestion charge solve anything. Yes, of course there is a need for environmentally-friendly modes of transport, such as buses, trains, bicycles, and so on, but it would be wrong to ban cars, which are a means of transport for individuals, from cities. All that would do would be to encourage shopping centres on greenfield sites and the depopulation of the countryside, with people leaving the towns, inner cities becoming wastelands, and the quality of urban living declining.
Nor is there any sense in demanding of cities things that they are quite simply incapable of managing – things such as the collection of data, even on the local use of biocides, a category which, let me remind Mr Hegyi, includes the flea powder that I use on my dog! That sort of thing makes us look ridiculous. We have to ensure that the subsidiarity principle is maintained; that is what I see our role as being, and that is the intention underlying our amendments.
. – Mr President, I should like to congratulate our rapporteur, Mr Hegyi, on the work he has done. We have here a report that asks the right questions and that offers some good answers.
This report highlights the need for consistency and cooperation, something that some Members call the ‘integrated approach’ and that the European Commission communication echoes. We need an overall view so as to better understand the urban environment challenge, particularly in social, cultural and environmental terms.
I approve of the emphasis given in this report to a number of fundamental points: exchanging best practices and promoting the training of local players; controlling the growing volume of traffic and decoupling transport growth and GDP growth; encouraging people to save energy and improving the energy efficiency of buildings; making the implementation of sustainable urban management plans and sustainable urban transport plans compulsory for every urban area with more than 100 000 inhabitants; and, finally, proposing a per capita target in relation to green areas in new urban developments.
I believe that we do, however, need to find the right balance between giving instructions to the Member States and giving the power of initiative to local players, because they represent a breeding ground for innovation, having, as they do, first-hand experience of the realities of urban life. Our aim must in fact be to create a framework that will give rise to local initiatives by leaving the choice of targets and solutions up to local decision-makers.
. – Mr President, many thanks to the rapporteur for this splendid report. I also appreciate the way he has taken up an idea that matters a great deal to me, that being the idea of a new pact, of a new quality of cooperation between the European level on the one hand and the great cities in Europe on the other.
In Europe, 80% of people live in towns. If we want to make progress in areas such as the conservation of resources, energy policy, air quality and so on, one thing that is absolutely necessary is closer integration of the policies made in cities and those made at the European level. What is needed, then, is better use of the European Union’s financial instruments, including, for example, loans from the European Investment Bank.
The last thing I want to say is addressed to you, Mrs Sommer: even Governor Schwarzenegger and his conservatives in California have moved on further than you have. What he has done with the automobile industry in its present form is to unmask it before all the world for what it is, namely a bunch of crooks who should be up before a judge. Your self-appointed role as this House’s resident lobbyist for the German car industry is something I find almost shameful in someone who claims to want to preserve nature.
. Mr President, in former times, countries were preponderantly rural and cities were the exception. The growth in population and the advent of urban professions have changed this dramatically over the past century to the extent that the large majority of Europeans now live in real cities, in suburbs and in rural areas that have been urbanised to a large extent due to industry, ports or mining.
In the developing world, but also in parts of Europe, we notice that such urban areas can become completely unviable on account of traffic chaos, slums, pollution and land speculation. Where clean drinking water, a dense network of frequent public transport, sound waste removal and affordable, good housing are absent, or health care, social work and education are inadequate, those cities become hell. As soon as cities go downhill, well-educated people on high incomes can move away from the area, but labourers and immigrants have no choice but to stay. To this day, national and European policy is based on the increase in the number of cars and cut-backs in public services. That is putting the future of our cities at risk. It is right and proper that the EU’s attention that was originally focused on agricultural production and the countryside should, in recent years, have shifted to the cities. There was also a downside to this, unfortunately. If the Commission’s proposal from 2000 for a contract obligation for urban transport had been adopted without any amendments, this would have prejudiced the extension of tram networks and free public transport, as well as the creation of a dense and frequent transport network. It is cities and regions themselves that should, as far as possible, be responsible for regulating city transport, physical planning, urban development, open space planning and bicycle paths. Where the European Union can add value, though, is in areas like research, and in the exchange and transfer of knowledge. In that way, we can control dangers and abuses, promote initiatives for improvement and reinforce the development of, and compliance with, better environmental standards. Particularly in the future Member States Romania and Bulgaria, much needs to be done in this area.
I support Mr Hegyi in his striving towards non-polluting transport, the protection of historic city centres, the adoption of careful water management, economical energy consumption and protection for areas of natural beauty.
Mr President, I thank Mr Hegyi for his report and for accepting a number of amendments that I put forward. I hope that he will likewise accept the amendments that my colleague, Renate Sommer, has put forward, in the sense that Europe is at its best when it is sharing good practice. It is geared to sharing good practice between Member States and between local authorities. The amendments are intended to make sure that this is directed to them and that the Commission is not called on to do everything for them. If we can get that straight, then we will be able to support the very good ideas in the report as a whole.
Our constituents are rightly worried about many aspects of the urban environment. We have just had a debate on air quality: that is very central to it. However, it is more than that; it is the noise that we have to put up with in the urban environment, from neighbours as well as from vehicles, from ghetto blasters and so on. This is not territory for European directives, but we can share best practice as to how to tackle it. Similarly, street cleaning and the sheer dirt of our cities are a public health issue that ought to be on our agenda. We can learn from each other. Just as one sees in Paris the gutters running with water at night to clean them, there are ideas all over Europe. We want to see the phasing-out of crime as part of our strategy for urban areas, with emphasis on designing estates which avoid those traps for citizens where they can be pounced on by wrongdoers, making sure that we have safe routes to railway stations, and so on. We must also ensure that we have sensible development alongside our rivers to avoid building on flood plains and the disasters that can cause.
There are many good ideas in this report with opportunities to share best practice and that is what could come from this. I hope the Commissioner will take it forward in that spirit.
– Mr President, I wish to thank all those colleagues who contributed to this report in the hope that it will be adopted. Especially those, of course, who agreed with most of my ideas.
As regards subsidiarity, I think my views are somewhat different. We are not talking about a directive here, but rather about a strategic proposal. Therefore, we should not water down our demands at this time. When the time comes to draft directives, we will face a long process of negotiation in any case.
By the way, I have met with representatives of European cities and local authorities and with staff members of Eurocity, who came to see me at the European Parliament building. What they expected from me was precisely that binding measures be included as much as possible so that they can carry out their environmentally-friendly ideas better with support from the European Union, since there are obviously other interests to be considered in the cities.
It is also very important not to let this strategic proposal get lost in the shuffle. That is why in one of the paragraphs I have put forward the need for a follow-up on this report within the framework of intra-institutional consultation. Luckily, this proposal had the support of all the parties in the House.
I am therefore asking Commissioner Dimas to allow me the opportunity next week or at another time to discuss how to proceed with the follow-up of this report, beyond its adoption by the European Parliament.
. Mr President, I would like to thank all the speakers for their positive and constructive contributions. This strategy is an important step towards more sustainable urban development. It is a response to the Sixth Environmental Action Programme and a key contribution to improving the everyday lives of Europe’s citizens.
I am pleased that Parliament will soon adopt a resolution that recognises the importance of urban issues for citizens of the European Union. I think, despite some differences on how to tackle this important challenge, the Commission and Parliament have a common view and understanding on the key issues, namely on substance and effects.
While the Commission believes that an approach based on guidance, incentives and the dissemination of best practice is the way to proceed, it will, however, monitor the effectiveness of the strategy and undertake reviews from time to time to see how it helps address this important challenge.
The Commission will report to Parliament on the results of this monitoring. I hope that Parliament can adopt a resolution supporting the strategy’s aims and objectives.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
– Cities play a key role in generating wealth: economic, social and cultural development constitute a driving force for growth and employment.
Efficient urban planning, pragmatic development of urban environmental models and tools with an integrated approach and an exchange of best practices help cities ensure sustainable development and reconcile economic, social and environmental challenges, and they also contribute to the health and well-being of EU citizens.
These actions, based on comprehensive policies with clear, concrete, measurable targets and frameworks, must be sustainable, future-oriented and supported by adequate EU funds. For the urban environment – being a wide, comprehensive and constantly changing issue – a flexible approach is needed, and so emphasis must be placed on research which could be included in the 7th Framework Programme on Research.
Among the wide variety of priority targets we find some of the most important challenges. One of these is adopting measures to reduce land use, and in particular limiting greenfield and extending brownfield developments in urban development programmes in order to protect green spaces. Sustainable urban public transport, the progressive introduction of environmentally-friendly modes of transport and technologies, and promoting the use of public and non-motorised transport rather than private cars are just some examples of the main priorities.
The European Commission with the help of, Parliament and Council, produces many strategies meant to give guidance and disseminate best practise.
To ensure a European Urban Strategy is taken seriously is challenging. The financial interests in urban planning and development are such that it will take more than suggestions to ensure what we do now leads to safe liveable cities in the future.
Rather than the Strategy including a statement that green space is important to urban design, I think it better to state we need, say, 15% green space in urban areas or so many metres per 1000 population. Only a real target with weight behind it will stand up against land hungry developers.
In my constituency is a public housing area built 30 years ago. Planned in a way foreseen by this Strategy, there is ample green space, wide easy to negotiate roads and community infrastructure. This area has been a model of good practise and has served a community very well.
However, this area is threatened by city planners looking to build houses. Only an urban strategy spelling out actual percentages will create sufficient green spaces in cities, and prevent the elimination of those presently enjoyed.
The next item is the report (A6-0280/2006), by Mr Ferber on behalf of the Committee on Budgetary Control on discharge for implementation of the European Union general budget for the financial year 2004: Section I – European Parliament [N6-0027/2005 C6-0357/2002 2005/2091 (DEC)].
. Mr President, ladies and gentlemen, perhaps I might observe at the outset that it is stated in the report we are about to discuss, and on which we will be voting tomorrow, that we are giving discharge to the President of Parliament, and so I think it highly regrettable that the President of this House is not present for our deliberations today. I would like to point out that he is under a particular obligation to be present.
Although we had in fact completed the discharge procedure for this House’s 2004 budget back in April, careful reading of the local paper here in Strasbourg brought to light something that, in terms of its drama, certainly takes some beating.
I think it unacceptable that, even though the House authorities were informed by the city of Strasbourg as long ago as November 2005 that the latter still had to conduct negotiations in respect of the two buildings – known as IPE 1 and IPE 2 – with a Dutch pension fund, both the House authorities and the Bureau pressed on with the purchase negotiations and it was only our own initiative that prevented the deal going through. Moreover, what we have managed to find out from investigating this – and it is on this that I would like to concentrate in the little time remaining to me – makes for a pretty interesting tale.
Back in 1979, when direct elections were introduced, the European Parliament decided that it needed office space. There can be no objection to that. It asked the city of Strasbourg to make such space available – and there is nothing objectionable about that either. The city of Strasbourg decided that it could not afford to do that itself, so it commissioned a third party – the Dutch pension fund to which I have referred – to build an office block. What resulted from this was a sub-letting arrangement, with us ending up paying the city of Strasbourg between EUR 30 and EUR 60 million – depending on which study one consults – more in rent than it, in turn, was paying to the pension fund, even though this House’s Committee on Budgets and the Quaestors had, in 1980, insisted that no more be paid from then on to the city of Strasbourg that it itself was paying to the pension fund.
It was this House’s Bureau that, in 1983, reviewed the acceptability of the rent charged and devised a new system of calculation based on comparability, on which basis the rent was calculated anew, and, since it was during the 1980s that inflation in France was at its height, the city of Strasbourg wanted the lease index-linked, albeit without any limit of time.
This has led us, in the report which I have the honour of presenting today, to two basic conclusions. The first is that, with effect from 1983 at the latest, the authorities charged with the management of this wonderful building, the European Parliament, stopped doing anything about the leases that they had concluded with the city of Strasbourg. That is unacceptable, for, to give a quite specific example, one consequence of the introduction of the euro is that index-linking has become meaningless. The second conclusion – and this is something I want to spell out plainly – is that the city of Strasbourg, which provides the European Parliament with a home, has given no kind of example of good and trusting cooperation between the institution and the city.
All our audits have established that there has been no corruption, no fraud, no mismanagement, no misappropriation of funds. I very much regret the absence of the honourable Member who has been known to sit here wearing a gas mask and claiming that the place stank of corruption.
It was not for us to judge whether or not it was wise that the European treaties should lay down where the seat of Parliament was to be. There is a lady Member who lives in Brussels and no doubt has a miserable time of it in the youth hostel when she comes to Strasbourg; I also very much regret her absence, not to mention the fact that she has contributed nothing by way of input to this report. What we were required to do was to go through what had happened in the past, and that is what we have done. My warm thanks go to all the Members who have played their part in this. We were not, however, called upon to decide where the European Parliament’s seat should be, which is a matter for the infinite wisdom of the Heads of State or Government, and I am sure we all know that the issue is safe in their hands.
So, then, many thanks from me to all who have had a hand in this, combined with sadness that there were so many who sought to turn this into a media campaign without, however, taking any part in the real work that was done by the working party and in the Committee on Budgetary Control.
All these observations notwithstanding, and with suggestions for the future, we are giving discharge for 2004. We will, however, be discussing further developments in future reports as and when this proves necessary.
. Mr President, I should like to thank the rapporteur, Mr Ferber. The main conclusion of the investigation into the allegations on the two Strasbourg buildings is that there is no indication of illegality. In this sense, therefore, the allegations were unfounded. However, a number of findings have emerged that, although not illegal, should be stressed here today.
The first is that there was indeed an excessive payment of rent in the order of between EUR 32 million and as much as EUR 60 million.
Secondly, the City of Strasbourg acted in breach of trust when it did things which it knew would never have been acceptable to Parliament, such as keeping part of the rent payments and negotiating a cut of EUR 29 million from the purchase price.
Thirdly, the administration of the European Parliament was also found to be lacking, because over a long period of 30 years it failed in its duty of diligence to ensure that the rent that was paid to Strasbourg for the buildings was not excessive.
Finally, the European Parliament was not united on this issue, for how else can one explain the fact that the Committee on Budgetary Control was informed of the allegations well over a month after the Bureau of Parliament itself? How else can one explain that, even as our investigation was taking place, our Bureau continued to negotiate the purchase of the buildings, thereby undermining the political authority of the investigation itself?
Although none of these points constitute unlawful acts, they surely cannot be condoned, still less repeated.
Mr President, I shall not be addressing you today in my capacity as the official PSE Group shadow, so I shall not be taking my three minutes’ speaking time. I only wish to say that I support the conclusions of the Ferber report.
This report argues that there is in fact a breach of faith between the City of Strasbourg and this institution. This is something I can wholeheartedly support. Two public institutions dealing with public money should behave in a way that is not only legally just but also ethically and morally acceptable. After having participated in this working party, I find that in the tripartite negotiations one party has consistently acted according to those ethically just principles, and one party, namely the City of Strasbourg, has not.
I have become known in my short time in this Parliament as one of the leaders of the anti-Strasbourg campaign. I am not used to using words like ‘anti-’ because basically I do not like the way it rings. I have tried my utmost to avoid mixing up the discussions on Parliament’s seat with the discussions on whether tax money has been well spent. I would like to put it to Parliament today that the only people who have consistently mixed up these two debates have been, firstly, the Mayor of Strasbourg, who, when she addressed us during her hearing, reminded us that having such a debate was in fact quite dangerous because the Alsace region has a very symbolic meaning. I am absolutely convinced that this is true and I totally agree.
That is why I should like to use this short time in the sitting today to ask the City of Strasbourg – if what it says is really true and if it really believes that this is a region that deserves to be honoured – why is it that since 1979 it has consistently acted in a way that, to put it mildly, is inconsistent with that aim?
These are two public institutions that are trying to do the best for their citizens. I stand here because I wish to ensure that the money that Dutch citizens pay into the account of the European Union is well spent.
I should just like to point out that, according to the auditors’ report, it has not been well spent and that this has in fact been, to put it mildly, ...
. Mr President, the 2004 discharge was certainly marked by a strange turn of events. If it had not been for a newspaper article that appeared just before the discharge date, drawing attention to the compensation element involved in the purchase of two new buildings in Strasbourg, we probably would have simply granted discharge in April. Once the report was out in the open, the administration reacted entirely appropriately by cancelling the purchase of those two buildings. I also have to say that the Committee on Budgets reacted very adequately by immediately setting up an internal committee of inquiry to examine all aspects of the case. I can only say that in this process and in that committee of inquiry, Mr Ferber has played a star role, and all credit to him for that. The committee of inquiry has also done a good job within a short space of time.
The conclusion that I have drawn, like others – so at the risk of going over old ground – is that there was a relationship of trust between two public institutions, between the City of Strasbourg and the European Parliament which, as a result of this issue, has been dealt a huge blow. The fact that two public institutions make profits on each other’s backs is inexcusable, since it is still taxpayers’ money that is involved.
Legally, however, everything is watertight, and so there is little we can recoup from it. In my view, the Ferber report is right to conclude that the purchase of buildings, subject to a number of conditions – provided that the price is right and we purchase land and buildings at the same time – is still the best option for the taxpayer. I subscribe to that view and I think that that is set to happen shortly. I should also like to point out that this purchase of the building is completely unrelated to the issue of seats. As Mr Ferber has already said, a decision by Heads of Government could change this. Parliament may have its own view, but is not in a position to change anything. What matters are the taxpayers’ interests. I believe that if the price is right, in the long run, and even in the relatively short term, it would be cheaper than carrying on paying rent.
A discharge is always about the past. Apart from the buildings, the report also contains a whole list of interesting things with recommendations for the future. It contains useful recommendations about the contracts that have to be given to parliamentary assistants, as well as about the new opportunities which communications technologies offer us, with which I, myself, endeavour to get to grips on a daily basis.
As for the general conclusions, I can confirm that my group broadly endorses Mr Ferber’s views.
. Mr President, I should like to single out two sections of Mr Ferber’s excellent report: the buildings policy and the voluntary pension fund. Turning to the buildings policy first, about which all speakers have had something to say, we now have before us a second report as a result of that article in the press. A special working party was set up, in which, I believe, we all worked very hard and very well together, and in which we tried to give Mr Ferber maximum support.
The conclusions are therefore identical across the board, and most Members have quoted them. We have been unable to identify any unlawful actions or corruption, but what we do know is that, over the past 20 years, the European Parliament has paid the City of Strasbourg quite a bit over the odds in rent, at least EUR 32 million and probably more, between EUR 42 and EUR 60 million. What is also unacceptable in my view is that the City of Strasbourg took the unilateral decision at one point to set aside EUR 11 million over that period for what it referred to as covering the risk of Parliament ever leaving its seat in this City.
These actions have dealt the relationship between the City of Strasbourg and the European Parliament a heavy blow, and it comes as no surprise, then, that this has cranked up the entire debate on Parliament’s seat. Whilst I am aware that this is not what this discharge report is about, I do think that Parliament should, in a recommendation to the Council, finally make up its mind and say whether it wants to continue to have its seat in this city or not.
Finally, I should like to mention the voluntary pension fund, which is another important aspect of Mr Ferber’s report. At the end of 2004, that fund suffered an insurance deficit to the tune of EUR 43 million, which, fortunately, dropped to EUR 28 million by the end of 2005. I should like to draw attention to my Amendment 5, which expressly states that Parliament itself can never be held liable for that deficit. It is a voluntary pension fund, one that is managed by the managers. As such, it is they who should be saddled with any deficits, not Parliament or the taxpayer. It is the managers who are responsible for the unethical, or incorrect, management of vast amounts of money.
. Mr President, I would like to thank Mr Ferber for his work, notably for having succeeded in drawing up a report that is competent and to the point on the basis of scant information.
A number of general comments concerning the control system and method of controlling implementation of the European Union’s budget come to mind in the context of the debate on discharge. I note with regret that the control system is rather general and superficial. Much is said about the reliability of ledgers, the number of errors, and the inadequacies of the control system. General remarks of this kind are repeated again and again, but in fact we do not have a full understanding of how the Union’s budget is implemented.
Issues such as those concerning the Strasbourg buildings and before that the Eurostat affair and similar irregularities tend to be identified by the press. The control system is not helpful in this. The system needs to be rethought, to ensure it is more targeted and specific, and perhaps more akin to the system used by national control departments, which is more effective that the Union’s system.
. Mr President, I am eternally grateful to this august institution for allowing me a miserly one and a half minutes to comment on the discharge of the budget for 2004. Given that the report describes this Parliament as ‘the democratic representative body in the EU’, let everyone be clear about just how little it deserves that description. We do not have debates in this institution, but tightly controlled and orchestrated speaking time without the opportunity for reply, hence the empty Chamber this evening. We simply go through the motions in what is a pale shadow of a parliament. It acts as a fig leaf of democratic respectability, designed to mislead the people of Europe into thinking that they have some say in the management of the so-called European project.
There can be no better example of this than the one million signature petition calling for an end to the utterly pointless and grotesquely expensive monthly pilgrimage to Strasbourg. Ignoring this entreaty from the people we are supposed to represent, this Parliament is seriously considering purchasing these buildings and making this bizarre arrangement permanent. It is all very well for this report to question the City of Strasbourg’s good faith, but the reality is that the City ...
Mr President, I should just like to point out that Mr Titford from the UK Independence Party just gave one of the most passionate arguments for a European Constitution: he was supporting the initiative of one million Europeans and that can only be legally binding if we have a Constitution.
I would like to make three points. First, congratulations to Mr Ferber on a wonderful report. It was a good idea to postpone the discharge report because of the lack of clarity regarding the relationship between the City of Strasbourg and the European Parliament. I fully support the content of the report and how it has been written. We dealt with that in the Committee on Budgetary Control, where the report was adopted with 25 votes in favour and only one against.
The second point is about the blame game. It is true that both parties should be blamed: Parliament’s administration, which was perhaps a little naive, and the City of Strasbourg. There is no denying it. I agree with Mrs Mastenbroek and Mr Busuttil, who said that the City of Strasbourg has worked with us in bad faith. My confidence in the workings of this city has gone down.
My final point concerns whether this report and the seat of the European Parliament are somehow linked. They are not, but at the same time it is a matter of how we use money. As in a marriage, it is important to talk about sensitive issues. I fully realise that this is a sensitive issue, but we must remember that it is not only the rent. The truth is that us coming here costs EUR 209 million of taxpayers’ money every year. That is a waste and I support the idea put forward in the ‘oneseat.eu’ campaign of having only one seat. Let us talk about it openly and try to find a solution, but separately from this report.
Mr President, I want to congratulate our rapporteur and the working party set up by the Committee on Budgets on their creditable handling of this matter. What has become apparent is something of which one gets a sense in today’s sitting, namely that those who call for transparency often, at the end of the day, do not want the facts to come out, and – as the rapporteur has observed – it sometimes turns out that the facts are not quite so scandalous and not quite so extraordinary as what they would have liked to see in the newspapers, but the Committee on Budgetary Control, the rapporteur and the working party have acquired these documents by honest means, and they stand by them. I warmly congratulate them on the results that have come to light.
I have no great desire to go over again how appalling it was that so much was superimposed on this debate. Everyone has an opinion on Strasbourg, on Brussels, and on other things, and that makes it more difficult to do the job properly. I think it has been done rather well, and Mr Ferber’s report deserves our support.
What are the lessons we should learn from this? For a start, our own administrators, our own Bureau – of which, or so I believe, our current president is a member – were in possession of information that was not supplied to us at a time when Mr Ferber was already working on his report. That is not acceptable, and there is a need for change here. A different way of doing things must be required in future, or else we will have to look out for ourselves.
Secondly, another lesson that I think we can learn from what Mr Ferber has written is that those who run this place should be required to review old contracts rather than waiting a thousand years for something else to crop up; that must not be allowed to happen.
Thirdly, I think that all those who believe the current debate on building policy in Strasbourg could be combined with the ‘one seat’ debate, should first be sure in their own minds – which I am not – how things stand as regards this House’s policy on the other places where it meets.
Mr President, I want to use my minute to speak on paragraph 88 about the MEP pension scheme and the way the contributions are paid.
Firstly, I deplore very strongly the fact that some colleagues in this Parliament have been casting slurs on other colleagues. Those who are casting the slurs are not present in this debate, and they have no evidence. It is a disgrace that they can go to the press and try to make their names by casting slurs on honourable Members of this Parliament. Let them produce the evidence before they go around saying such things.
I have no objection – and I have heard no objections – to our contributions to the pension scheme being deducted directly from our bank accounts. That is perfectly okay. But it should be borne in mind that Parliament would apparently have to recruit five extra full-time staff to do this, at an annual cost of EUR 400 000, in order to check that the right amounts have been transferred from each of the national bank accounts to the central pot. This is because some banks make bank charges to transfer the money and some do not, so that the amounts will vary. Furthermore, as there is no euro currency in 13 of our Member States, the monthly payments will also vary with fluctuations in the exchange rate of national currencies against the euro. All this involves very considerable expense, and we should keep cool heads and refrain from insults.
Mr President, I am the longest-serving Member of the European Parliament and the one who has travelled most often to Strasbourg. I was a member of the Committee on Budgets and of the Conference of Presidents when the majority decided that the secretariat should be in Luxembourg and the meetings held by turns in Strasbourg and Brussels. When we had to choose between Strasbourg and Brussels, I voted in favour Strasbourg, so I am not addressing you from an anti-French perspective.
A million signatures have now been collected so that we might have a single seat. That is a striking expression of grass-roots opinion. We no longer want to find ourselves wasting taxpayers’ money and MEPs’ and employees’ time. We should therefore do what we can to respond to people’s criticism. When we set the calendar of sittings for 2008, we could decide to meet each Tuesday in the city where the Commission meets. We could be given a report on the day’s decisions and take all the votes requiring absolute majorities. In that way, the need for moving between the two centres would be drastically reduced. The ball would be in the prime ministers’ court, and they would be forced to establish a single place of work. That is something that we ourselves can do without violating the Treaty.
We can also send out a signal by not purchasing new buildings now. I have tabled Amendment 9 in order to prevent or postpone their purchase. No one has had the imagination to picture the city of Strasbourg taking financial advantage of the European Parliament and European taxpayers. That idea was not put forward at any meeting I remember, and I will not accuse successive Secretary-Generals of having been negligent. It must be possible to expect public authorities to be honest and to show loyalty to one another. I understand, moreover, that Strasbourg has not contravened the law. That being the case, the law must be changed so that public authorities have a duty of information when they deal with each other. Here in Parliament, however, we are not obliged to purchase buildings from the city of Strasbourg. We have enough buildings, and now we must unite in demanding a single place of work.
Mr President, I should like to congratulate Mr Ferber on the way in which he has presented the discharge and the report, and on his working methods. I – being a mere acting member on the Committee on Budgetary Control – should also like to extend warm thanks to my group colleagues Mr Busuttil, Mr Stubb and Mrs Grässle, for the excellent working relationship we enjoyed with Mr Ferber, not least in the preparatory meetings of the working party of the Group of the European People’s Party (Christian Democrats) and European Democrats.
Mr Ferber has tabled a critical report – critical, that is, about the buildings and about a number of services, whilst nevertheless being fair. It contains a number of sound recommendations for the way in which changes can be made for the better. For example, a discharge report must be used in order to control Parliament’s own housekeeping and budget more effectively. Needless to say, he devoted the necessary attention to the issue of the buildings, the problem we faced with the City of Strasbourg. He spelled out quite clearly, but also fairly, that at times Parliament, and not just the other parties in the conflict, is also to blame to some extent.
Accordingly, whilst we Dutch Christian Democrats subscribe to the thrust of the Ferber report with regard to spending of the 2004 Parliament budget, as prepared and adopted in the Committee on Budgetary Control, I should nevertheless like to make a few observations, which I see in isolation from the Ferber report, not least because he has done an excellent job with regard to Strasbourg.
Tomorrow, in the Committee on Budgets, we will be discussing a possible purchase. It is obvious that my party is opposed to this, not least on account of the fact that the discussion that is being held surrounding this topic – and I only need to refer to Mr Stubb's words, with which I am in agreement – should in actual fact be held prior to the purchase of buildings. Moreover, strictly speaking, Parliament cannot discuss this for another two years, during the 2006 discharge, which does not strike me as the right way of going about things.
I also have a comment with regard to content about this purchase, namely about the possible presence of asbestos. The environmental aspects in this connection have not been adequately addressed. Whilst I should once again like to congratulate Mr Ferber, we cannot agree to the purchase of the building at this moment in time on account of the issues I have mentioned.
– Mr President, I should like to thank the rapporteur, Mr Ferber, for his work and for the dynamism that he instilled in the working party and the Committee on Budgetary Control, as well as in the Committee on Budgets. Nonetheless, we did not fully agree on some of his conclusions in committee and with his decision to revisit other subjects, which I believe have partly blurred the conclusions that were quite clear in the initial mandate.
This was going to be more of a management approval exercise for Parliament, but the information apparently given to the press by the City of Strasbourg about the profit that it had made on the price paid by Parliament – by using a kind of middleman contract which it never explained – threw up, or turned this exercise into, something much more interesting, from which we have gained some important experience.
The working party found that the practice was legal and was also customary in these financial engineering real-estate contracts, as was what, in my view, is the improper use of actual middlemen. It has to be acknowledged that the middlemen really earned their money.
Well, if there was too much trust on one side and a lack of good faith on the other, I believe that we, as Parliament, have learnt not to trust the good faith of other institutions so much. This whole exercise is therefore welcome if it can instil a greater awareness of the risks and dangers involved in real-estate transactions and if we can thereby – and I think that this is what we are aiming at – avoid such unpleasant surprises happening again in future, since they make it more difficult for Parliament to have the necessary trust in our own seats.
On the other two subjects that have again been included through the back door – pensions and Parliament’s seat – I confirm that I share the opinion expressed several times in this House that that is not the solution proposed by the majority.
– Mr President, I should like to take my turn in thanking Mr Ferber for having done an excellent job of carrying out the follow-up work in a context that was not only legally complex, but also quite often turbulent. I am, of course, grateful to the Committee on Budgetary Control for having seen through its investigations aimed at shedding a little light on our debate.
While I, for my part, sincerely regret the clumsy way in which the City of Strasbourg has managed this issue, I have learnt two lessons from it. One concerns the running of our Parliament: as the rapporteur points out, in future, we must pay more attention to the legal status of our contracts, even when they are complex.
The second lesson is more fundamental and is political in nature. It still concerns the discharge, however. I hope that the adoption of the discharge will enable us to put a stop once and for all to the constant confused attempts aimed at turning attention back to the cost of the seat in Strasbourg, something that is determined by the Treaties and by the wisdom of the Heads of State or Government, as Mr Ferber pointed out. If we do not succeed in this, I propose two solutions: either we repatriate all of the institutions of the European Parliament, which is the democratic body , and we will have just one seat, as one of our fellow Members said; or, at the very least, we perform an audit to establish the cost of all of the European institutions spread across the whole of Europe, and we draw the lessons from that.
Mr President, I, too, would like to have an extra 25% speaking time.
The rehashing of this business with the lease of the Strasbourg building – which has been going on for 28 years – puts me in a very reflective frame of mind.
It leaves me with doubts – doubts that will not go away – about the professionalism of the people who manage this House’s buildings and about how important value for money is to those who manage its finances. For 28 years, the House authorities did not check to see whether the leases were still good value – not even when the capital costs originally included had been written off, nor even when, in 1997, the Treaty of Amsterdam laid down that Strasbourg would be our seat, for it was at this point, at the latest, that it became necessary to assess the risk involved.
For years on end, the rent paid was excessive, to the considerable detriment of this House and of the European taxpayer, amounting – as even the assessor appointed to act on behalf of the French Republic admitted – to something between EUR 28 and EUR 32 million at the least. Who is actually responsible for this? Why have this House’s internal auditors failed to do their job? Nobody is answering these questions, and I am mad as hell about it. I, like every other Member of this House, will make sure that these issues, far from disappearing into oblivion, are, as they must be, followed up.
Tomorrow, we are to release EUR 80 million to buy these buildings, which we actually paid for years ago. We are even getting one of them thrown in for free, without knowing what long-standing liabilities it conceals. A contract has been cobbled together under considerable pressure of time, without the purchase price being renegotiated in view of what has transpired in the past. If this contract is no better or no worse than its predecessors, it will, within the foreseeable future, be the subject of another debate in this House.
. Mr President, I would just like to point out – further to what I said in my speech when you were not here – that, the next time the discharge of Parliament is debated, I expect its President to be present.
We shall inform him of this request. I would simply point out that, as we sit here right now, the Bureau, for its part, is sitting under the presidency of the President of Parliament. That is the explanation that I am able to give you. The President of Parliament is not endowed with the ability to be everywhere at once; he is not omnipresent, like Fregoli.
The debate is closed.
The vote will take place tomorrow.
The next item is the report (A6–0255/2006) by Mrs Prets, on behalf of the Committee on Culture and Education, on the proposal for a recommendation of the European Parliament and of the Council on transnational mobility within the Community for education and training purposes: European Quality Charter for Mobility (COM(2005)0450 – C6-0291/2005 – 2005/0179(COD)).
. Mr President, once again, I would like to thank Mrs Prets, the Culture Committee’s rapporteur, for her commitment and constructive work, including several long meetings with my services and those of the Council. For similar reasons, let me also express gratitude to the Employment and Social Affairs Committee, and especially the rapporteur, Mr Kusstatscher. Thanks to their political will, flexibility and negotiating skills, we have been able to agree on a reliable compromise text.
Let me first refer to the main objectives of this proposal from the Commission. The aim of the charter is to lay down common principles to make all types of mobility for learning purposes more efficient and more effective. These principles include quality information and guidance for the candidates; a sound learning plan; preparation, especially linguistic preparation; adequate logistical support and mentoring schemes in the host country. We also want to make clear what the responsibilities of all stakeholders are and to ensure fair recognition and evaluation of the study and training on return.
We expect the charter to bring significant benefits to users. First, it should help make citizens more confident that mobility is useful and is being carried out in the right conditions. Additionally, it should make it easier for the large category of people learning in another country to exercise the right to move and study freely within the European Union. It should have a positive impact on the employability of those concerned. Indeed, the charter responds to the important components of the social dimension of the European Union: mobility, education and training for the acquisition of new skills and employability.
I come now to Mrs Prets’ report, which I welcome very much. I know that the European Parliament’s amendments mean that the text now fits even better with the objectives of the proposal. For instance, you point out that mobility is based on common values and on respect for diversity. You have extended the scope of the proposal to the specific needs of disadvantaged groups and people with disabilities. You have invited the Commission to encourage the use of a mobility charter by national agencies and other organisations. You have insisted on developing gender-specific statistical data and you have also mentioned the portability of government grants and loans to the host country.
To summarise, of the 36 amendments voted by the Culture Committee, only four have not been accepted by the Commission. That was not a refusal of the underlying ideas, however, but only because the matter was outside the scope of the proposal, or else covered by other parts of the text. All the remaining 32 amendments have been fully integrated, either literally or with slight rewording.
Finally, as you know, Coreper last week agreed on the compromise text. Not a single Member State opposed the text or maintained a reserve. That should ease the agreement in the first reading. Therefore, I ask this House to confirm the text in its vote. It should be an excellent conclusion to a most efficient cooperation between institutions. But, before that, I am open to your questions.
. – Mr President, Commissioner, I am glad that we have been able, after long-drawn out wrangling, to agree on this document, and, moreover, that we have been able to produce it in good time before the Year of Mobility is over, for I do not think it would make much sense to roll out a Mobility Charter next year; that would not exactly have the desired effect on the outside world.
More to the point, this Charter is needed as an accompaniment to the new educational programmes that are due to start next year, in which we have put a great emphasis on quantity, in that we want, for example, to have three million students on the lifelong learning scheme by 2012, and 80 000 per annum on Leonardo. In view of that, the need for quality must not be ignored; it really must not be allowed to lose out. Quality must be guaranteed not only in the host countries in which students spend time, but also in their countries of origin, so that the best possible use can be made of their experiences when they return and can really be seen to be added.
I would also like to emphasise that mobility must not merely make them more employable; there is a purely personal benefit involved as well, for education is of value not least in that it is character-building, and should therefore ultimately also contribute to greater European understanding.
The Charter is intended for all those who want to complete a formal or informal period of education or further education abroad, but there must also be a certain balance, not only for the students’ benefit, but also to promote the use of the Leonardo programme and create more openings for businesses to take on trainees.
While I do believe that this document can set a lot of things in motion, that will depend on how it is received in the Member States. What we have set before this House is not legally binding, and so it is for the Member States to commit themselves to doing what it calls on them to do. We know that very many resolutions are adopted in the Council and accepted without dissent in the EU or within the Council, only to be inadequately implemented at national level. That would be sure to diminish young people’s confidence in what we are doing and also in our intentions.
There are, though, a number of points I would like to highlight, some of which you, Commissioner, have mentioned. It is important that there should be a Mobility Guide containing introductory information on mobility options, grants and contact addresses. It is also important that the various educational systems be made transparent and capable of being compared with one another, so that young people can know what is in store for them in this or that country. It is also, of course, important that there should be information on the recognition of diplomas, on financial and other support, and that language barriers should be removed.
The transferability of grants – to which Mrs Schöppges has already referred – is absolutely vital, in that it is needed, not least, alongside logistical support, insurance, residence and work permits, accommodation and preparations for travel, and is every bit as important as the transferability of loans. The same is true of social security insurance. If young people are going to venture to make this leap and be prepared to embark on this ‘foreign adventure’, then their own country’s social security system is one of the things they have to be able to ‘take away’ with them.
The intention is that the mobility charter should be seen as a frame of reference for making mobility more efficient and effective, with the persons using it having a checklist of ten matters to be sorted out before their departure, such as advice, information, and a learning plan; there are others, but it is not absolutely necessary that I discuss them now.
I would like to thank all those who have played their part in putting this compromise together. That was not an easy thing to do, but we did eventually manage it. I am glad to see that all the groups have tabled amendments or compromise amendments, and that we will, no doubt, be able to get through tomorrow’s vote quickly and then be able to present a good report.
. – Mr President, Commissioner Figeľ, particularly in this Year of Mobility, it is a good and necessary initiative to put in place a Europe-wide quality charter for mobility for all citizens who travel around Europe for their education and further education, although it has to be said that this mobility charter is also an example of the half-hearted approach that has been taken to the Year of Mobility. We, in the Committee on Employment and Social Affairs, in considering this resolution, saw it as particularly important that vocation training should be treated as equal in value to general education. Our second concern was that it should be stressed that good continuous education and training is the best instrument for confronting unemployment and poverty.
The negotiations with the Council were both disappointing and revealing. I regret that I am unable to confirm the statements already made, according to which there was a high degree of consensus. The Council turned the procedure on its head as soon as it realised how willing the rapporteur of the lead committee was to compromise. We, representatives of Parliament, found ourselves being told by the Council what Parliament was permitted or forbidden to recommend. The rapid agreement made this a less than democratic process.
. – Mr President, I should like to congratulate Mrs Prets on her report and on her desire to make a success of a text that presents certain problems and that, although it is not a legislative text, is the expression of a strong commitment.
This Charter is part of an attempt to go one step further in establishing the idea that education is an area in which cooperation among the various national systems is becoming crucial. If we want to promote mobility, then we shall have to improve the way in which we exchange our knowledge and our information, promote multilingualism, reduce the administrative obstacles and guarantee welfare cover and the portability of financial systems.
We will obviously have to ensure that candidates are prepared before their departure, monitored during their stay in the host country and reintegrated into their countries of origin. The finding that, despite the wide variety of specific programmes, mobility has not increased, confirms that this Charter is a step in the right direction.
However, the Council has pointed out on more than one occasion that the area of education is a responsibility of the Member States. The compromise reached is worthwhile even though the progress made still lacks ambition and, above all, depends on the goodwill of the Member States.
We cannot build Europe without making the area of education and culture an open space in which each country and each system, bolstered by its own resources, will no longer be afraid of the other.
The Lisbon Strategy encourages us to aspire to be more effective and to modernise our education systems. While the Charter will be able to help better coordinate the mobility plans, everything will obviously depend not only on the will of the Member States, but also on the demands of Europeans who, like their ancestors in the Middle Ages, ought to be able to go round Europe without having to negotiate a path full of pitfalls.
For that to happen, we need more Europe in the area of education and culture.
– Mr President, Commissioner, today is a special day for the European Parliament and the Committee on Culture and Education and for our three honourable friends Mrs Prets, Mrs Trüpel and Mr Beazley, the rapporteurs on three separate reports on education in the European Union.
The mobility of European citizens in the education and training sector makes an important contribution towards improving the quality of their knowledge and broadening their experiences and skills and, at the same time, it is a unique tool for mutual understanding and better knowledge of the various cultures which make up Europe.
It is true that over recent years, thanks to the dissemination of existing education and mobility programmes, such as Comenius, Erasmus and Leonardo, the mobility of young people in Europe has increased considerably. Nonetheless, it is a fact that there are still a great number of other obstacles which hamper mobility.
Even today, the number of young people crossing the borders of their country in order to participate in an education programme is still at relatively low levels. This is linked, among other things, to various practices and omissions on the part of the Member States, which directly or indirectly restrict the mobility of young Europeans.
The European Quality Charter for Mobility, if correctly applied by the Member States, may make an important contribution towards lifting these obstacles, by offering adequate support for administrative assistance to people on the move, which will include, among other things, suitable preparation prior to departure, the provision of information and assistance, social security, resident's permit, housing and the facility to transfer grants and loans to the host country.
At the same time, it is especially important for the experience acquired through these programmes to be recognised on returning to the country of origin. Particular attention also needs to be paid to safeguarding equal opportunities for participants. Within this framework, use of the Europass must also be strengthened.
To close, I should like to extend my especial congratulations to the rapporteur, Mrs Prets, and to the other rapporteurs because, thanks to her work, the European Quality Charter for Mobility will be given more quickly into the service of European citizens.
Mobility in training and employment within the European Union is important in raising employment levels among European citizens. It can improve inter–connectedness, bring about ever closer cooperation and promote knowledge of other nations and languages.
As far as education is concerned, cooperation is improving, although funding is still too low. If we want to attain better results, however, we must also make arrangements for higher quality education.
If all that companies see in the organisation of programmes for improved mobility is a higher workload without any added value they will not strive to make such programmes a success. In their eyes these programmes will only appear to create more work, increase their costs in arranging mentoring, and leak information to their competitors. If the mobility of workers is to be increased, suitable incentives need to be offered to employees working for companies and organisations. Of course, appropriate measures will be needed to encourage them.
We also need to raise employees’ awareness, so that they become familiar with the opportunities and advantages of mobility. To this end, lists of organisations wishing to take part in the process need to be drawn up, but, at the same time, institutions responsible for the preparation and promotion of such lists should be established.
Moreover, employees are still facing difficulties in having their qualifications and skills recognised in other countries. In many countries, students and employees are already successfully using Europass, the use of which also needs to be expanded and improved. Knowledge is an asset and the best investment we can make in order to meet the challenges of the future.
. I too am pleased that we have been able to prepare and submit the charter for the vote this year, a year of mobility in the European Union, because this is an important contribution. I agree, of course, that a recommendation does not have the power of a binding instrument. Developments so far have demonstrated, however, that the numerous recommendations adopted to date in this particular area have resulted in progress towards specific goals, benchmarks and the fulfilment of agreements; as a result, we can see a broad range of activities pertaining to the Bologna or Copenhagen processes.
I would like to confirm that not only today, as the Committee on Culture and Education submits several important reports, but also over the recent months and even years the momentum of development in the field of culture and education has been very strong. As Mrs Hennicot-Schoepges has pointed out, a common Europe needs more culture and more education. I believe that this is the direction in which we are moving. When the recommendation is adopted, it will advance coordination, transparency and culture, the evaluation of feedback concerning the effects of mobility and the conditions prevailing in individual countries and institutions. I for one would like to express my gratitude and assure you that I am prepared to take follow-up steps, especially towards implementation.
The debate is closed.
The vote will take place tomorrow.
There can be no doubt that increased cohesion between European citizens depends on their mobility, mutual acquaintance, understanding and acceptance of cultural diversity.
Knowledge of languages and recognition of educational methods and systems are crucial to fostering the mobility of European citizens. Vocational training is a particularly important aspect of this, and one which brings us closer to achieving the aims of the Lisbon Strategy.
Considering the issue under discussion from this point of view, I would encourage Member States of the Union to:
1. Create the conditions necessary for at least two of the national languages of the Member States of the Union to be taught at secondary school level, in addition to the mother tongue.
2. Ensure vocational training is provided with the support of local economic bodies and organisations, as these are best placed to understand the economic needs of their country. The development of cooperation between relevant bodies in EU countries will allow them to work with their governments to devise and take responsibility for vocational training tailored to the needs of the whole EU.
3. Introduce a twin-track training system at the earliest opportunity. This means devoting half the time to theory and half to practical vocational training. The so-called old Fifteen and the new Member States of the EU are equally responsible for efforts to promote increased mobility.
In addition, appropriate financial support is essential to achieve greater mobility and better vocational training within the EU.
– The next item is the report (A6–0262/2006) by Mrs Trüpel, on behalf of the Committee on Culture and Education, on the proposal for a recommendation of the European Parliament and of the Council on key competences for lifelong learning (COM(2005)0548 – C6-0375/2005 – 2005/0221(COD)).
. Mr President, as I said to Mr Sifunakis, this is a special group of reports confirming that cultural education gets a momentum in these discussions. I would first of all like to express my gratitude to Mrs Trüpel of the Committee on Culture and Education, but also to the other committees involved in this report because others were engaged, and also to the political groups for their constructive discussions with the Presidency and with the Commission that have led us to the agreement on this recommendation on key competences.
All institutions have made efforts in order to find a balanced text and to allow a first reading agreement. We all agreed on the importance of this proposal for European citizens and for developing consistent and comprehensive lifelong learning strategies which should help Europe to fulfil its goal of becoming a Europe of knowledge, a knowledge-friendly Union.
The purpose of this recommendation is to identify and define the skills that everyone needs for living, learning and working in a knowledge society. It covers the traditional skills such as literacy and information communication technologies – digital grammar – but it also goes beyond them by including skills which are important for citizenship, for living together in more and more varied societies. I believe that this recommendation after approval should be translated as quickly as possible into concrete measures in order to help people in their studies and training.
Our aim is to improve citizens’ employability, job opportunities and chances for the future. I think that a lot of work was done, especially by Mrs Trüpel and her colleagues, to analyse, discuss and amend our initial proposal. As a result of the successful negotiations, I think a number of clarifications and improvements have been made, while keeping the text short and concise. I think that the recommendation now better addresses the literacy problem and the need for equal opportunities, the need for procedures to validate skills and to evaluate achievements.
Target groups now include those with low skills and specific groups such as people returning to work; moreover, a number of definitions of competences have been clarified. This report, together with some other reports and with the programme which we will have from New Year 2007 for lifelong learning, could create much better conditions for the value of knowledge, for the value of qualifications and for a knowledge-friendly Europe. I appreciate the strong support in this Parliament – whether we speak about the programme or legislative tools – for education and learning and training policies.
I would like to thank you all for your cooperation in achieving this base for a recommendation and also I look forward to further support when we come to implementation.
. – Mr President, Commissioner Figeľ, ladies and gentlemen, I would like to start by thanking Commissioner Figeľ for his introductory remarks, and also for having so clearly summed up the spirit of this agreement at first reading, and explained the improvements in the text that our joint efforts helped make possible, pointing out that, ambitious though it is, it is now more sensitive to social factors and more balanced, which is a triumph for our joint endeavour.
Looking back briefly, let me say that the recommendation on key competences for lifelong learning takes as its starting point the changed state of the world, with a globalised economy in which Europe stands a chance only if we provide our people with better education and training, which is why education policy is meant to be – and must be – an integral part of the Lisbon Strategy. Being a continent without much in the way of its own raw materials, our chances of having a future in a globalised economy are closely tied up with the resources of education and research; it is in people’s qualities and skills that our future potential is to be found, and that is why the Member States and the European Union must invest more in education and clarify their thinking about what skills are actually needed in a knowledge-based society. That is the purpose of the recommendations on the eight key competences, and I will repeat that these are no more than recommendations.
The key competences are: firstly, communication in one's mother tongue; secondly, communication in foreign languages; thirdly, competences in maths, science and technology; fourth, digital competence; fifth, learning to learn; sixth, interpersonal, intercultural and social competences, and civic competence; seventh, entrepreneurship, and the eighth is cultural expression. All of them are needed for social cohesion, employability and personal development. It is intended that the Member States should be supported making policies enabling all young people, once their basic education is completed, to possess sufficient key competences to be able to embark on adult life, and adults to develop these competences in line with the latest knowledge throughout their lives.
The key competences are not ranked in any kind of hierarchy; while they are all equal in value, they do of course overlap, and they all contribute towards a successful life in a knowledge-based society. These competences are defined as a combination of knowledge, skills and attitudes. It is the key competences that we all need if we are to enjoy personal satisfaction in the knowledge society, that we need for our own personal development, for active participation, social integration and employment. The concept of mankind underpinning this definition of key competences bears the stamp of humanism, and what breathes life into this recommendation is the idea that competences are not to be considered solely in terms of the uses to which they can be put, but that education is always of value in itself as well.
This concept of key skills includes such attitudes as critical thinking, creativity, the seizing of initiative, problem-solving, the willingness to take risks, decision-making and entrepreneurial flair. As I see it, we have, politically speaking, opted for the right approach in giving the Member States these definitions as guidelines for their educational policies, thereby enabling them to prepare themselves better for the future. My particular concern was that it should, in the negotiations with the Council and the Commission, be made clear that, no matter how ambitious these key skills are – for we must all keep on learning if we are to succeed and be content in a knowledge-based society – the social aspect must not be forgotten, for not everyone starts from the same point or with the same opportunities. That is why it is particularly important to help and support people with learning difficulties by reason of their background or social position, those who have dropped out of school, people with poor literacy skills, the long-term unemployed or people who want to get back to work after a long break, not least – and in particular – women returning to work after having children. All these circumstances need to be taken into account if people are to be given the specific help they need to make use of their educational opportunities.
Following a number of rounds of negotiations with the Council, we were able to agree on a recommendation that is socially aware and emphasises gender equality, while at the same time being very ambitious. I regard this compromise as a good one, and so my recommendation to all the Members of this House is that they adopt this text in the version agreed at first reading. The negotiations were constructive and interesting, and for that I want to extend the warmest of thanks to the Members of this House, to the Commission and to the Council.
. – Mr President, ladies and gentlemen, Commissioner Figeľ, over the past year, 10% of all adults in the European Union took part in further education – far too few in terms of the adequacy of the skills needed in an age of globalisation. People need to learn at every stage of life; key competences need to be acquired and constantly refreshed – such things as command of one’s mother tongue and of foreign languages, technical and mathematical expertise, social skills and awareness of other cultures.
Help is available from the European level to develop these skills and thereby help make individuals more employable. The Committee on Employment and Social Affairs adopted – unanimously, indeed – my opinion, in which we had achieved compromises across party lines. My concern was with something to which the Commission draft does not yet give much emphasis, namely better provision for disadvantaged groups, such as people with disabilities, the long-term unemployed and those who dropped out of school early, all of whom find difficulties placed in their way when it comes to acquiring new skills on their own initiative. If they are to make up for what they lack, they need to be provided with something tailor-made for them. Young people on housing estates with high levels of unemployment feel abandoned and frustrated too; they need psychological support and special help if they are to gain self-confidence and be motivated to work to improve the conditions under which they and their families live. The object of lifelong learning is the acquisition of key competences in order, not only to adapt oneself to change, but also, and in particular, to be an active agent of change.
Our committee is in favour of these competences being tested every three years at national, regional and local level, and the results of these tests being published, for only then will it become clear in which areas real progress has been achieved.
. Mr President, lifelong learning and education are an important part of the Lisbon Strategy. This is an important part of European competitiveness. The point of education is to ensure that our citizens have work.
Education is a matter that the Member States have to take decisions about, but if the EU and its Member States want to guarantee jobs for their citizens, as well as competitiveness, all our citizens should be included, and investments of time and money should be made in lifelong learning.
I wish briefly to raise two matters. We need to pay particular attention to middle-aged women, and secondly teenage boys. Middle-aged women are at a disadvantage, as they do not receive adequate training. This results in their not being able to find work either. The other subject which I wish to draw attention to is teenage boys. More and more, large numbers of teenage boys all over Europe leave school straight after finishing secondary education, and this leads to unemployment.
. – Mr President, ladies and gentlemen, the proposal for a recommendation puts forward a European reference tool for key competences of lifelong learning. The recommendation should help to improve the quality of life for all EU citizens. In other words, it can help hundreds of millions of people. Given those numbers, it is extremely difficult to create a structure and definition of key competences that is optimal, well-balanced, appropriate and user-friendly and that would also meet expectations, help integrate people into society, and contribute to the fulfilment of the Lisbon Strategy for growth and employment. The recommendation attempts to define the skills that will form the modern profile of the European citizen, skills that all EU citizens could and should be able to achieve. I feel this is a lofty ambition and that it is a long way from being fulfilled.
As a reference tool, this document should prove useful. Its clear weakness is, of course, that it attempts to profile the citizen in all the complex aspects of life, yet without defining a hierarchy of the competences involved. Just as every scientific project has different goals and different methods for achieving those goals, the target competences of an integrated social nature should be identified; in this case, for example, I refer to relations between people and relations between cultures, or business skills and the more methodical competences that lead to the achievement of goals. I mention the relationship to scientific projects deliberately, because competences in the field of science, including scientific principles and methods, are among the key competences. The significance of key competences is all the greater in relation to an information society and a knowledge-based society. I feel there is a lack of emphasis here on how society must be based on mutual respect and democracy. For me, the social principle is a priority and I regard people’s ability to live together as the most important competence. I wish to congratulate Mrs Trüpel, as she has made a very positive contribution to the quality of this document.
. Mr President, ladies and gentlemen, I am grateful to Mrs Trüpel for the outstanding cooperation, which smoothed the path towards agreement at first reading.
Globalisation presents us with huge challenges; ordinary people are obliged to adapt themselves with ever-greater speed and flexibility to new conditions, and in this, education – in both the social and economic sense – acquires strategic significance. If you want equality of opportunity in Europe, you must ensure that education is made accessible to all and that disadvantages – whether resulting from personal, social, cultural or economic circumstances – are minimised, and this is particularly relevant in view of the forthcoming ‘Year of Equal Opportunities for All’.
In view of the Lisbon Strategy’s ambitious goal of making Europe the world’s most dynamic knowledge-based economic area, making outsiders of wide swathes of the population is something we cannot afford, and so we, in the Socialist Group in the European Parliament, welcome the reference framework that Mrs Trüpel has outlined, which includes the eight key competences. It is particularly such disadvantaged groups as those whose parental homes or lack of primary education denied them the opportunity of secure and sound vocational training who must not be excluded. People with learning disabilities, those who dropped out of school, the long-term unemployed and those returning to work after having a family – which means primarily women – not to mention older people, migrants and the disabled, must be supported in their endeavours by targeted policies and programmes, such as those for lifelong learning, although we are well aware that the regulation of education systems is largely a matter for the Member States and is also highly diverse. It is only recently that educational matters in Germany have, by means of the reform of federalism, been transferred from the national level and handed over to the regions, and so I urge that agreement be speedily reached on a European frame of reference. To take a narrowly and pettily national view of education and of lifelong learning would be to capitulate in the face of the challenges of today’s world, our response to which will, at the end of the day, determine whether the European economic and social model proves to be a success or a failure.
. Mr President, I wish to begin by congratulating the rapporteur on this excellent report on key competences for lifelong learning.
Eight competences are listed in the report, but I personally believe that the fifth competence, ‘learning to learn’, is one of the more important, because lifelong learning is a process. It enables us not only to adapt to change but also to manage change, and I believe it helps us effect change. In this context, it not only contributes to achieving the Lisbon objectives or to coping with globalisation, but also greatly enhances our quality of life. Education is not just about knowledge and jobs: it is also about the development of the whole person. Lifelong learning is an enabling process. It often gives people a second chance or, indeed, a third chance, or simply another chance.
As a former teacher of 20 years, I am fully aware that formal schooling is just one part of education and that lifelong learning should be a natural continuation of that process. It is crucial that lifelong learning is accessible to all and that realistic, practical and accessible opportunities are available so that citizens may acquire basic skills or indeed enhance their existing skills.
In this context, appropriate provision should be made to include, in particular, those with special needs, early school-leavers, people with a disability, the long-term unemployed and those with poor literacy or numeracy skills. A recent survey in my own area of North Leitrim, West Cavan, indicated low levels of literacy among men in rural areas in particular. This needs to be addressed as a matter of urgency, in particular because it is crucial to realise that poor literacy skills act as a barrier to political participation. I agree with a previous speaker that is not just an educational issue but a fundamental democratic one.
– Mr President, Commissioner, I am always glad when we discuss educational policy, for we are then all thinking along the same lines and trying to make progress.
We very rarely disagree about culture and education, and that is terrific; the only thing is that we have no money, and that is a problem that we all have to deal with, so I am glad that we have been able to roll out the mobility charter as part of the new lifelong learning programme and are, today, discussing the key competences, which – since this is an area in which we have no power – can be seen only as recommendations. What we can do, though, is make suggestions. A week ago, I was in Sarajevo at a major conference on lifelong learning, at which we discussed key competences – a concept that everyone is taking on board. I think it sends out a wonderful signal when we make such suggestions and countries that are not yet in the European Union act on them.
Striking a positive note, I would like to observe that this will provide a frame of reference for key competences, which make it possible for people to adapt themselves to a changing labour market in a knowledge-based society. I would also like to say how glad I am that this proposal advances the development of national strategies for lifelong learning and thus also curriculum reforms, while also, of course, promoting the standardisation of adult and continuing education in the Member States.
I also welcome the recommendation relating to the inclusion of people with special needs, about which much has been said, and about how to bring the European dimension into civic competences, which means how to impart knowledge of our European history and foster awareness of our European cultural identity. I would suggest that you buy a copy of the Franco-German history books that have been on the market for the past three months, and which are wonderful in the way they show what European identity means.
Finally, I would like to urge that we should not, on the basis of this recommendation, indulge in excessively utopian fantasies of what 2010 is going to be like; superlatives are not, in essence, of any use to us. Let us instead build on it a realistic possibility for all members of the public to acquire basic skills and develop them.
Ladies and gentlemen, as a country, the Republic of Estonia, which was restored fifteen years ago, is a winner. Shock therapy ensured Estonia’s rapid return to the European cultural and economic area. But Estonian society has split into winners and losers. Among the working population, the winners are the young people, who in this new situation quickly acquired the necessary diploma and skills. The losers are those who are nearing pension age. They were considered relics who could not be retrained.
The acquisition of the eight key competencies proposed by the commission would definitely make it easier for workers to adapt to the changing requirements in the labour market. American workers change professions an average of three times during their lifetimes. This will soon become common in Europe as well. With the increase in life expectancy, a forty-five-year-old worker will be only half way through his or her career. This means new initiatives in middle age, although age discrimination is still undoubtedly a reality for workers in middle and lower-level jobs throughout the world.
In introducing the system of lifelong learning, we must change societal perception. The eight key competencies must be given a content that would give workers confidence in the future; a confidence arising from their belief in their own ability to develop. At the same time, employers must be encouraged to invest in experienced people from outside. Europe must become accustomed to lifelong learning as an everyday phenomenon and an integral part of working life; otherwise, the achievement of the Lisbon objectives will only be wishful thinking.
. I very much appreciate this atmosphere and the obvious consensus regarding the need for more and better investments in education. This report, this recommendation concerning key competences, is about using the same funds more efficiently so as to ensure better outcomes. Last year there were six million student dropouts in the European Union. This is an enormous number. I believe that this number alone should be enough to make us focus more on what subjects are taught and how they are taught, on curriculum content and on improving the supply side, as our schools all too often produce young graduates who join the ranks of the unemployed.
Let me make just a few observations for everyone to consider. This understanding of key competences implies a kind of equilibrium and a single space both for economic competitiveness and social cohesion or social responsibility. The same argument can be used regarding the relationship between the humanities and the natural sciences. Both are necessary. I believe that the key competences reflect this. As Mrs Pack has said, this serves as a basis of reform for many countries in the Western Balkans, the new Member States, and even in the old ones. It is a good thing that we can stimulate and in a way unify this process and progress towards modernising educational content.
I would also like to underscore what Mrs Harkin has said, namely that the key competence is learning to learn rather than wait for encyclopaedic knowledge to be acquired in school; being able to handle information, experience and an environment which are increasingly more complex and more global. In addition, the cultural faculty for perceiving and expressing oneself, as well as interpersonal and intersocial relations are extremely important in shaping personalities and mature citizens. I would therefore like to thank Mrs Trüpel again for her excellent presentation of the committee’s position. I believe that this will be reflected in the vote. I am looking forward to more progress in implementing the key competences and skills. This is a process.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– In the current context of globalisation, the world of work, which has become complex, multifaceted and subject to high-speed changes, is a source of insecurity and anxiety. New ways of working, manufacturing, innovating and trading are forcing workers to continually call into question their own knowledge and skills.
In order to reconcile these increasingly harsh economic objectives with our humanist vision of work, lifelong learning, as a principle upheld in the majority of our national laws, is the subject of a broad consensus.
There are already countless official orders, including European ones, but let us not just make do with the slogan!
We are still a long way from putting into practice and systematising lifelong learning. All too often, it is either a legal obligation that companies enter into without really thinking about the added value of such actions and without any real long-term policy; or a formula used in an emergency to respond to social problems.
Thus, work must now be done at national and local level to develop, on the one hand, effective learning facilities, and, on the other, a real commitment on the part of businesses and employees.
The next item is the report by Mr Beazley on behalf of the Committee on Culture and Education on initiatives to complement school curricula providing appropriate support measures to include the European dimension (2006/2041(INI)) (A6-0267/2006).
. Mr President, the purpose of this report is very clear and specific. It calls upon the Council of Ministers to give a fresh impetus to the inclusion and enhancement of the European dimension in school curricula. That is a national competence and the national, regional, and educational authorities in our Member States vary. However, this Parliament is totally within its rights – and indeed has a duty – to remind the Council of Ministers that it passed a resolution back in May 1988 calling for the enhancement of the European dimension in education. It is the virtually unanimous feeling of the committee that it is high time that this was updated. So what are the practical steps?
First of all, the European dimension should not simply be a vague platitude, a notion that governments pay lip-service to but in actual fact do very little to achieve. I hope attention has been drawn to this in committee and I hope that the Finnish Presidency will be able to confirm by correspondence that this item will be included on the agenda of the next Council of Education Ministers meeting in Brussels on 13 November. I look forward to receiving confirmation of that. We think that there should be a discussion by our ministers, specifically about what the European dimension entails.
As far as Parliament’s committee is concerned, we have looked at two aspects. Firstly, in citizenship classes, what used to be called ‘civics’: an understanding of what the EU is, how its institutions operate and, in particular, the democratic input of individuals, interests and concerns in the decision-making; and second, and equally important, an understanding of our common cultural and historical heritage. Parliament held a hearing on the teaching of history and its European dimension two years ago. Of course, national stories are the foundation stone of an understanding of our past, but it is impossible to teach the classical empires of Greece and Rome, the Middle Ages, the Renaissance, the Napoleonic wars, the Industrial Revolution, the struggles between democracies and dictatorship without reference to the European context.
We also dwell specifically on the importance of language teaching. That has declined very significantly in my own country in recent years. In the last two years, the number of 16-year-old students studying languages has dropped by as much as 14%, as our government has made it an option rather than a compulsory element of the curriculum.
Looking across Europe, our understanding and our use of languages is very imbalanced. As English increasingly becomes a ‘lingua franca’, for those of us with English as our mother tongue that is a real problem in terms of motivating students to study and teachers to teach foreign languages. And yet without that cultural understanding that goes with an understanding of language, how on earth are we going to be able to cooperate properly and enrich the content of our educational syllabuses?
With regard to teacher awareness, I mentioned that there is a disparity, not only across the EU but within Member States. Some schools pay considerable attention to the European dimension, fully engaging in European exchange programmes, for example, using not simply resources from the EU but national and independent resources, television and newspaper archive material, while others concentrate hardly at all on the European dimension. Therefore we have a ‘scatter’ effect.
It is important that teacher training courses should offer potential teachers the opportunity to be aware of what teaching materials are available and how they can fit into curricula.
I draw your attention to paragraph 13 of the report, which we are grateful to Mrs Novak for incorporating. It states that: ‘The European dimension complements national content. It neither replaces nor supplants it.’ There is a very small fringe of people who would attack this report and say that it is all about propaganda, trying to force people to see only the rosy and beneficial side of the European Union. I would return that taunt by saying that it is they who would seek to deny information, who are actually distorting the picture, depriving our students of the opportunity to make a balanced judgment of their own and to consider what their career opportunities might be, because they have had the full information given to them consistently, throughout their time at school.
This report is a call to the Council of Ministers for action. We look forward to seeing the positive results.
. Mr President, once again, this is a very timely initiative, as we are preparing for the launch of new seven-year programmes. In future this particular dimension could be much more evident in cooperation on education and training policies than previously. This report could also be inspirational, therefore, for the Council and the Member States. That falls within their competence and responsibility, of course, but we should at least reflect on where we are and what can be done to improve this educational dimension.
In his report, Mr Beazley touches on serious and specific problems. The Commission shares those concerns. In the last joint report by the Council and the Commission on progress in the Education and Training 2010 programme, we concluded, for example, that ‘despite some promising initiatives on mobility and participation in EU programmes, there is still a lack of national strategies on the European dimension in education’.
Policies that would ensure that, after initial education, young people have the knowledge and competences they need as European citizens – not only as tourists but as citizens – are piecemeal and fragmented. It is also true that the term ‘European dimension’ has a different meaning. On the one hand, it refers to the concept of Europe, its civilisation, democratic values and projects. However, it can also be seen as European citizenship or European identity, with rights and duties as citizens, active participation and a sense of belonging to Europe. It is thus important to have clear views on how to integrate the European dimension in school curricula and how to provide schools with both the material and the opportunities to learn about Europe in practice.
The Commission has already started this work. Among our programmes, Comenius, for example, supports projects with partners from different countries working on developing the European dimension. The ‘European SchoolNet’ is a good example of an interactive and virtual tool for networking and for dissemination. The Youth Programme also aims to familiarise young people with the concept of a European dimension in their lives through exchanges and especially through voluntary service. Transnational projects like these are an excellent example of the European dimension in practice.
The recommendation on key competences for lifelong learning, which we have just discussed, is an important step forward. It highlights a number of skills and attitudes needed for active European citizenship as part of social, civic and cultural competences. Similarly, our work with national experts on teacher training stresses the importance of European knowledge, mobility and networking. These are a very important part of teachers’ professional development. I fully agree with Mr Beazley.
The Commission shares the view that much more needs to be done to raise awareness of the many good national and European initiatives. The Commission continues to work with Member States, for example co-financing projects within Comenius and supporting multilingualism, and we will encourage Member States to develop the European dimension as part of their lifelong learning strategies.
Moreover, my colleague Mrs Wallström and I recently agreed on a number of initiatives to be taken in this area. Therefore, for all these reasons, I see this report as providing major input into the Commission’s reflections on the issues of education and citizenship.
. – Mr President, Commissioner, ladies and gentlemen, the Beazley report presents us with a concept that is difficult to pin down, namely that of the European dimension. If we wish to bring a sense of belonging to the complex reality that we call Europe, the corresponding European dimension must be conveyed to the citizens, in particular the youngest citizens, because it is a vital prerequisite for European citizenship in the true sense of the term.
Young people must be helped to understand this, and to absorb the fact that they belong to a shared tapestry of civilisation that gives rise, on the one hand, to diverse cultures and national entities, and, on the other, to a particular view of Europe around the world that, historically, has changed the course of the human race. There are issues of great interest to the construction of the EU that go hand in hand with the European dimension, such as scientific and technological progress, which is as much an integral part of Europe as of any other part of the world. There are other areas relating to a specifically European dimension that stand out, such as the history, the human and physical geography, the languages, and the cultural and artistic heritage in its tangible and intangible forms.
The national aspects of these realities have often led to the kinds of partnerships and relationships, and antagonism and conflict, that can be found in relations between neighbours. Accordingly, they are arranged in strips that cut across national borders. Yet there is a whole that is the matrix in which all of these elements coexist in a framework of dynamic interaction, and it is this matrix that enables us to call ourselves Europeans. This is the dimension of which we speak. It will be no easy task to reflect this dimension in school curricula. It is therefore necessary to define the priorities, find the right methods, recast programmes, prepare teaching materials, and train teachers and educators in each country. In common with the European project itself, this will be a gradual, multipolar process which will not always run smoothly, but it must begin as soon as possible. The European dimension is the European added value and what we are talking about is more Europe.
. – Mr President, Commissioner, ladies and gentlemen, the recommendation we are now debating is, together with the previous two, a major step forward in making young people and citizens more aware of, and better informed about, the importance of the European Union.
It is a fact that the Union currently has few powers in the area of education. While some Member States – only a few – include some appropriate content on European affairs in their syllabuses or educational programmes, others are still a very long way from introducing this element into the curricula taught at their educational establishments.
In view of this situation, I consider it necessary for us to develop at a European level what is laid down in Article 149 of the Treaty, which states that the Union should develop the European dimension in education, particularly through lifelong learning and the teaching and dissemination of the languages of the European Union.
The Commissioner has already mentioned some examples that are leading in that direction, but this report must help to strengthen this requirement even more at a Community level, not only in order to provide the necessary skills in the area of European citizenship, but also to help citizens learn about the Union’s policies and institutions.
There is also another reason, which is to raise awareness about European citizenship; this would lead to better communication between citizens and institutions; this communication is currently showing symptoms of ill health that will result in a number of not very helpful consequences.
Mr Figel’, I call on the Commission to work even harder to specify what is meant by this so-called ‘European dimension’ in education, so that agreement can then be reached in the Council on how this commitment may be adopted within each individual education system.
Lastly, I should like to point out the importance of language teaching – as has already been mentioned – in bringing young people closer to the various different cultures in the Union, as well as the importance of exchanging best practices, especially in the area of teacher training, since teachers are a key group in achieving the objectives that we have set ourselves.
Mr President, Commissioner, I myself would also like to express my thanks to the rapporteur, Mr Beazley, for this excellent report. This is a very important subject. We have to ensure that there is not just a regional and national dimension, but also a European dimension to our children’s identity and thinking, and that they understand what kind of community of values they belong to and what sort of intellectual heritage they have.
In spite of its mosaic of cultures, Europe has common values based on those of the Christian religion. These values are also based on the Hellenistic heritage and Roman law. Today they are mainly visible in the shape of democracy, human rights and freedom of opinion. It is important to teach children and young people these values from a young age, to promote them and adopt them as a full immersion subject in their education, so that we might understand what it is to be a European in an ever-integrating world, and so that we might be proud of that, as well as of our national roots and our continent.
. Mr President, my thanks to Mr Figeľ, and to Mr Beazley for his report. The making of the European Union is a complex process in which, according to our point of view, education plays a fundamental role. It is impossible to establish European citizenship without the active support of a proper education system.
As we know, many of our views about history, cultures, society, etc., are forged during our crucial school years. The education system happens to be a means for a state coercion, many times at the expense of cultural plurality and diversity. For this reason, history for instance, has been traditionally very highly mediatised by the state. The consequences of state-based education can be very counterproductive for our purposes and our values. For example, chauvinism and unilingualism: nearly 50% of European citizens are only able to speak fluently their own language. We need to overcome such a state-based education. Introducing the European dimension in our education systems can be a fundamental contribution to avoiding national chauvinism, to improve citizens’ command of several languages, to strengthen respect for plurality and diversity, and to build a common European identity.
. – Ladies and gentlemen, I am pleased that in the Czech Republic at least two foreign languages are taught from primary school age, and in the higher education system, for example at the University of Ostrava, Europeanism has become part of the social sciences curriculum. I should like to draw attention to one aspect of Europeanism that does not receive the emphasis that it deserves, however, and that is tolerance. The rapporteur mentions the need for agreement on shared history, which in my view is an idealistic target that might be attainable in the distant future. One thing that can be achieved, however, is tolerance, which is essential to the existence of the EU.
The EU Member States cannot have one single overview of their history, because the success of one nation has often meant the failure of another. This view has changed only recently, however. In Europe, there is no nation that can stand above the continent’s history, providing a viewpoint that would suit everyone without offending anyone. The idea of a shared European history can be at best only a compromise. A more realistic goal would be to understand the history of other countries and their impartial version of events. Showing tolerance of historical and cultural differences would be a first step for Europeans towards sharing their values with other countries and cultures around the world. At the same time, tolerance and understanding will become the basis for defining shared European values. Young people should learn foreign languages, but should also recognise the culture and history of other countries. The job of teachers is to offer this kind of knowledge as a set of values worthy of the same respect as one’s own values.
. Mr President, before discussing the European educational model and its implementation, we must first ask ourselves what kind of model we have in mind, whom it is meant to benefit, and what purpose it is meant to serve.
Is it to be a model which encourages the all-round development of free individuals, and the promotion of all their skills and interests? Or is it to be a model intended to produce globalised people who are trained for everyday life but lack creativity and imagination, people who possess little knowledge but are capable of carrying out the tasks they are assigned with?
I am in favour of the first model, because it is the only one which allows human beings the opportunity to fulfil themselves and the freedom of thought necessary to enable them to enrich the world with their creativity. Accordingly, the upbringing and education of an individual should be based on national and family values, and offer the possibility of freely drawing on the culture of other nations.
We need a Europe of homelands, in which every nation and individual can feel secure. Any effort to create a globalised society with one single approved culture, in which it is possible to communicate in only a few languages would make Europe’s intellectual and economic development grind to a halt. Therefore, the right European model of education is one that will protect the traditions of all its nations and draw on them to benefit individuals and promote their development.
. Mr President, may I remind you of what our rapporteur said on 12 October last year: ‘Governments know nothing about education; they frustrate the profession of teachers’. What frightens me is why he thinks the EU can do any better. Mr Beazley is a former teacher and MP and cannot be unaware that the United Kingdom Education Act 1996, brought in by his own party, forbids the promotion of partisan political views in schools in the United Kingdom.
The EU is a political project – a project which has failed to persuade millions of adults, as shown by the results of the French and Dutch referendums last year. Having failed at that level, Mr Beazley now wants to try persuading our children of the benefits of the EU instead. I am reminded of a quotation: ‘Give me a child at the age of seven, and he is mine for life’.
This, like so much else from this Committee, is sheer one-sided propaganda, and I will not tolerate or support it.
Mr President, the document under discussion refers to a European dimension in education and the inclusion of European content in education. These terms have not been defined, however. There is a reference to shared history and cultural heritage, but that is not defined either.
Our shared history consists mostly of wars against each other, but what does our common cultural heritage amount to? Let us endeavour to summarise it. What is the nature of our common positive values? If we stop to consider this question we must acknowledge that we are bound together by Greek culture, Roman law and Christian ethics. Everything European is based on these key foundations which define Europe itself. It follows that we should promote the teaching of Greek and Latin, the classical languages. We should also promote teaching of the Christian contribution to the dominant cultural standards of Europe, by which I mean art, architecture, our way of life, and in particular our family and social lives.
Sadly, however, this House is doing its utmost to erase everything Christian from its documents. What is more, a clearly anti-Christian stance is being promoted. There was an outraged reaction in the Chamber when the Polish Education Minister withdrew the Council of Europe’s textbook from schools, which recommended promoting homosexuality in schools, with allegations that European values were being rejected.
This document is empty and useless without definitions of the European dimension, European values and European content.
. Never before have the topics of European identity, European values, European borders and European citizenship been discussed as broadly as they are today. Granted, we are not able to define these notions precisely, but this debate is a manifestation of how Europe has changed. Where previously Europe was engaged not only in discussing, but also in controlling the production of coal and steel so as to avert the risk of war, today the discussion is about Europe itself and the world around it. I believe that this is a positive shift.
Education about what Europe has been through and the environment in which it exists is very important for its own development and for the world of the 21st century in which Europe may – and must – play a more important and positive role than in the 20th century, when it was a source of tragedy, war, totalitarianism and other woes on a global scale.
Ignorance and indifference tend to be major sources of intolerance. They pave the way for propaganda and the manipulation of public opinion, as well as the opinions of individuals. I therefore believe that education about Europe’s past and present, and the cultures that we experience and live in, is an important precondition for a more peaceful and cohesive Europe that will continue to develop its legal system and views on values and culture. I believe that Europe will set about doing this in more peaceful and tolerant ways than when it was engaged in mutual annihilation.
I would like to thank Christopher Beazley again for this own-initiative report and to express the hope that this topic may become a subject of debate among the Member States, for it is they that are responsible for determining the subject matter and organisation of education, something that will not be regarded as superfluous but rather as a highly important complementary aspect of education here in the single legal, economic and cultural space of an enlarged Europe.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report by Mr Mann on behalf of the Committee on Employment and Social Affairs on the creation of a European Qualifications Framework (2006/2002(INI)) (A6-0248/2006).
. – Mr President, Commissioner Figeľ, ladies and gentlemen, since we in the European Union are unable to compete with the low wages and minimal social standards of emerging economies, we must instead be consistent in developing our potential for high-quality work, and for that training in skills and continuing education are essential. In March 2005, the education ministers of the twenty-five EU Member States declared their willingness to modernise their national systems in order to enable individuals to adapt themselves to the ever more exacting demands of the domestic and international markets.
There are still high barriers impeding access to education and training between one institution and another and between Member States, preventing knowledge and skills from being effectively applied, and making qualifications less than transparent, with the consequence that there is not enough recognition of degree and diploma qualifications outside the country in which they were acquired, but the more transparent the school, vocational education and university systems are, the more readily the specific models used in the Member States – for example, the quality of dual system in my own country, Germany, and the value of a master craftsman’s qualification – can be assessed.
The European Qualifications Framework is a meta-framework with three functions. Firstly, it is intended to link national and international qualifications. Secondly, it is intended to ensure that vocational and general educational qualifications are recognised and capable of being recognised and transferred, and, thirdly, it is intended to ensure greater transparency, permeability and mobility. The European Qualifications Framework is founded upon eight reference levels that categorise learning outcomes, ranging from basic skills for simple tasks to the highly specific competences required for academic education. At every one of these eight levels, irrespective of the educational route pursued, it must be possible to acquire work-related skills. This has met with broad approval from the social partners, from chambers of commerce and industry and the governing bodies of crafts and trades, from educational institutions, teachers in vocational colleges, trainees and apprentices and those who train them, and students at schools and colleges, for all of them are aware that the Member States’ schemes are not being replaced, but rather extended on the basis of expert knowledge to be implemented on a voluntary basis.
As your House’s rapporteur, I have expressed criticism of a number of points in the Commission’s proposal as representing an excessive emphasis on academic education and taking insufficient account of vocational training. I still believe that there is an insufficiently clear link to the labour market. The European Qualifications Framework must have as its goals those of, , growth and employment, as set by Lisbon II, combining on the one hand the competitiveness of businesses and, on the other, the employability of individuals. The Committee for Employment and Social Affairs shared my objections, and I was very glad to see my colleagues – many of whom are present today – submitting proposals and, apart from three abstentions, voting unanimously to adopt this report.
Among other things, we endorse the revision of the qualifications framework to include the comparability of the outcomes of learning processes, in marked contrast to many previous evaluations, which have considered only the duration of the learning process and the type of qualification gained from it. What is most important to us is that vocational and academic education should be treated as being of equal value, being two sides of the same coin, namely the Bologna process aimed at creating a common European framework for higher education and the Copenhagen process for enhancing European cooperation in vocational education. The European Qualifications Framework will succeed only if national qualifications frameworks come into being in all the Member States, if it is then possible to develop them, and if they can be properly coupled to the European Qualifications Framework by 2009. My hope is that what the Framework contains will be made accessible to the public at large – in which we in this House will certainly play our part – and that the social partners, the providers of education and the institutions will cooperate in good faith. Only then will the right tools be available for the educational establishments and for working life in the European Union.
. Mr President, this is a package of issues that shows that education and training is getting a momentum. I am sure that EQF is one of points for the coming years. When I was asked about the top issues in my portfolio for the next five years, I said that EQF is one of them and so I think we are delivering it now; not only speaking about it.
First of all, I would like to express gratitude to the rapporteur and to the Employment Committee, for the excellent report prepared in consultation with other committees, which reflects the Commission’s consultation paper from last year. It gives us the opportunity to reflect the formal proposal adopted this month, because I am sure that lifelong learning and mobility are crucial to our competitiveness and social cohesion in the European Union.
The Commission has always taken positive steps to make progress in these fields. However, in practice people in Europe still too often face obstacles when they try to move from one country to another to learn or work, and when they want to become citizens more than tourists in the Union. They also face difficulties when they want to build on previous education and training and move, for example, from vocational education and training into higher education. The EQF will help to solve that problem. It will improve transparency and make different national qualifications systems or qualifications frameworks more understandable across Europe. By helping different systems to talk to each other, it will promote access to education and training and increase mobility for learning or work. It could also be instrumental outside Europe, because when I was in Moscow or, in June, in Canada, both countries – Russia and Canada – expressed interest in knowing more about this instrument because they would like it to inspire their policies.
We already have legal instruments, such as the directives on the mutual recognition of professional qualifications. The Europass initiative has been mentioned today, which also pursues similar goals. However, these instruments alone are not sufficient, which is why the EQF is an important further step to improve the situation.
Our proposal already integrates many of the comments and recommendations contained in Mr Mann’s report; I am sure we can agree on that. I therefore consider that Parliament and the Commission are very much following the same line on this issue. The document on which you have commented was a consultation paper issued in July last year. Since then, we have moved further on the road towards a more practical and user-friendly instrument.
Mr Mann is right to say that we should do more on vocational education and training. I would like to remind you that it came into the treaties in the Treaty of Rome, in 1957; and higher education not until the Maastricht Treaty; in 1999 we started the Bologna process, and only later on the Copenhagen process. Now we have two parallel processes, which feed well into the European qualifications framework, but we need it to get there in order to start the real implementation of important clauses in our treaties. We are doing that now: in the Bologna process, 45 countries; in Copenhagen, 32. Two weeks ago I was in Switzerland and they want to join the Copenhagen process. So those are good messages for our work.
EQF will provide the full benefit only if correctly implemented by Member States. They will need to link their qualification systems to the EQF. I am convinced that our proposal provides the common language and the means to develop the necessary mutual trust, which is the basis for real implementation of such an instrument. That strategy is also helpful to employers and individuals in comparing qualifications across the Union and across diverse education and training systems.
I am sure that this key initiative is helping people in Europe to face the challenges and reap the benefits of a knowledge-based society. We are looking forward not only to further discussions but also to further cooperation following the recent adoption of the proposal.
– Mr President, ladies and gentlemen, the Lisbon Strategy proposes to speed up the process of modernising the European education and training systems, with the aim of making the European economy the most competitive economy in the world by 2010.
Greater mobility within the labour market and an effective lifelong learning system are the basic, essential conditions for this. The lack of communication and cooperation among the national authorities and among the training systems at various levels is preventing the skills and knowledge already acquired from being used effectively. For this reason, we need to promote a certain interplay among the education and qualification systems of the various Member States.
As the Commissioner has mentioned, through Directive 36 on the recognition of professional qualifications, for which I was the rapporteur, work has already begun on certain aspects, and the creation of a European Qualifications Framework will naturally supplement and continue it. This work will be the way to enhance and strengthen mutual trust among the various systems, and will promote mobility and lifelong learning. It must provide a structure that is flexible and that can be easily integrated with the corresponding national structures, while at the same time upholding the various specific characteristics of those structures. It must ensure that qualifications relating to vocational education and training are recognisable, compatible and transferable, as Mr Mann rightly maintains.
This will mean increasing and improving the exchange of information in terms of titles, qualifications, certificates and professional experience recognised in the Member States.
In its current state, however, and as it is conceived in the Commission proposal, the European Qualifications Framework does not appear at all clear; it needs to be made more understandable, and certain aspects that now appear inconsistent need to be revised. We therefore suggest that the Commission revise and reformulate its proposal, while nevertheless maintaining the objectives.
– () I am pleased to observe that the entire area of life-long education and training has recently moved from a marginalised position into centre stage. The review of the Lisbon Strategy for growth and employment and the need to fulfil its goals have been a major incentive. As early as 2000 an important step was taken in adopting the Education and Training 2010 work programme, aiming not only to improve the quality and efficiency of education and training systems but also to make them readily and broadly accessible.
The proposed concept of the European Qualifications Framework that we are discussing today is a concrete initiative arising from the work programme. I regard this concept as a constructive incentive that will contribute significantly to transparency in the transfer and recognition of qualifications on a European level. It should also stimulate national and sectoral reforms for the promotion of lifelong education, while playing a substantial role in fostering the mobility of students and employees. In today’s discussion I would like to highlight the new element introduced by the EQR, namely the recognition of unofficial and informal education. This will alter the approach to evaluation, which has traditionally been based on the duration of education or the type of institution, putting instead more emphasis on performance, knowledge, skill and proficiency.
I would like to thank my fellow MEP, Mr Mann, the rapporteur for the Committee on Employment and Social Affairs, for his work on the report into the establishment of a European Qualifications Framework, as well as the attending member of the European Commission responsible for Education, Training, Culture and Multilingualism, Mr Figeľ, as well as his team who have worked on the policy paper. It is good news that at its meeting on 5 September the European Commission endorsed the draft recommendation of the European Parliament and Council establishing the European Qualifications Framework for lifelong education. I trust that the European Parliament will adopt Mr Mann’s report at this plenary session, putting us in a position to debate a new Commission paper on the European Qualifications Framework.
. () I consider it an important task of the EU to enact European legislation that will formally and informally enhance the rules regulating the business environment. Human capital constitutes a key component of that environment; therefore, business associations describe the directive on the recognition of professional qualifications as the most positive measure taken by the European Union during this term.
Another major step that deserves particular attention is the establishment of the European Qualifications Framework, which should ensure the transparent treatment of education irrespective of the method of attaining the underlying qualifications. I would also like to praise the new element, that is, the recognition of formal and informal education, including the acquisition of professional experience. In this regard I would like to thank my fellow Members, the rapporteurs Messrs Mann, Gaľa and Zappalà, for drafting a consistent report. I agree with the rapporteurs’ recommendation to simplify and make more transparent the eight-level reference scale that constitutes its basic element.
I believe that although the European Qualifications Framework is voluntary, it will, along with national qualification frameworks, establish a system that will help tackle obstacles in the European Union’s labour market. I am convinced that the business sector will also appreciate this initiative by the European Commission, as it will make the diverse national qualification certificates easier to understand, and employers will then be in a position to use the European Qualifications Framework as a reference tool in selecting highly qualified staff on the basis of education, skill and competency.
. – Mr President, Commissioner, ladies and gentlemen, with the European Qualifications Framework, the Union is providing itself with a tool that can certainly be improved, but that is key to developing mobility within the European Union.
The mobility of businesses and European citizens actually opens up a new labour market at Community level. For all European employees, be they engineers, technicians or manual workers, professional qualifications are the only genuine guarantee of their value in the labour market, both at national and at Community level.
Just as the single currency, the euro, is a shared value in terms of guaranteeing that the economy is flexible and integrated into the Community, we need a shared value for professional qualifications that is recognised on the European labour market. Businesses and employees both need the shared value of professional qualifications to be recognised. For businesses, qualifications guarantee an employee’s level of competence and his or her suitability for the role; for an employee, they guarantee and promote this level of competence wherever he or she is within the European Union. Whatever our national traditions may be, certification always confirms a person’s ability to do a job and to use the skills necessary to that end. That ability is the fruit of knowledge acquired, either through training or through work experience.
I should like to emphasise how progress has been made in some of our Member States in terms of validating acquired experience, which, as has been said, complements training. In the long term, the European Qualifications Framework will have to integrate this process and be open to all forms of recognition. The next stage will have to consist in making the social partners aware of, and involved in, this process straight away so as to ensure that the EQF is taken into account in the agreements and collective agreements and so as to combine a genuine social guarantee with the flexibility of the labour market.
The value truly placed in employment, Mr President, can be seen in employment contracts and pay slips.
Mr President, Commissioner, ladies and gentlemen, as has been said several times this evening, education and training policy is to be decided on a national basis. That, moreover, is how matters should stay. As today’s debate also shows, however, there are many common initiatives under way to develop education and training in Europe through exchanges and cooperation. These are sound initiatives, and it is important for them to be communicated to a broad range of the population.
We in the Group of the Alliance of Liberals and Democrats for Europe can sincerely endorse the creation of a European Qualifications Framework, or what is popularly known as the EQF. This framework is designed to promote the recognition and use of qualifications and skills that have already been acquired and thus to facilitate access to lifelong learning for everyone. The fact that 32 countries are participating in this form of cooperation makes possible a broadly-based development of education and training and employment opportunities in Europe. The very fact of concentrating on qualifications already acquired is an important breakthrough. The focus is on results and actual ability, and not only on the ways in which that ability is acquired. Proper account is thus being taken of the very different structures for, in particular, vocational education that exist in Europe, and, at the same time, we are setting common targets. In this connection, I would emphasise Mr Mann’s call for us to focus more on vocational education, including continuing education. It is not only university education we should focus on.
Moreover, it is important to produce a system that is not unduly complicated. It needs to be simpler and clearer than what was proposed in the working paper. If EQF is to be a success, it is also important, as the Commissioner has already said, for all the countries to be involved voluntarily and to introduce their own national – or, where relevant, regional – framework systems for assessing qualifications. It is important to build on the work already done on assessing the quality of education and training and to avoid setting up unnecessary bureaucracy. It will not be easy, but we are setting ourselves ambitious targets this evening.
. Mr President, it is surely a very good thing that the Council and the Commission are concerned that skills, abilities and competences acquired at school, in working life or in leisure time, should be, as far as possible, mutually recognised. I also want to express my high regard for Mr Mann, who deserves support for his proposals, particularly his proposal that far greater provision be made for vocational training alongside academic education.
In the one minute available to me, I would just like to say a brief word about the problems with the recognition of qualifications. The main difficulty is that knowledge and ability are non-material goods, and, as such, very hard to standardise and measure. People who were very good at school, for example, often get nowhere in day-to-day working life, since the qualities measured and marked in school are often quite different. If people are going to be successful in working life, they need, above all else, emotional, creative and social competences, nerve, enthusiasm, practical intelligence, tenacity, and the capacity to cope with stress. These qualities are, alas, not especially called for or encouraged at school, nor, indeed, can they be.
. First of all, I would like to thank the rapporteur for his very well drafted and balanced report. I have no doubt that an effectively functioning European Union employment market is still just a matter of time. The European qualification framework will be an important step in that direction, creating the preconditions for the formation of a single employment market and a single training environment. I have no doubt that qualification comparability would not only foster mobility in the labour force, but would impart a different quality to the employment market, by effectively distributing the labour force. The qualification framework would foster a much closer connection between Member States’ national education systems and the requirements of the European Union’s employment market. These steps are closely related to the Lisbon Strategy and the Lisbon objectives. The most recent enlargement created an unprecedented increase in the mobility of the labour force within the European Union. Jobseekers have travelled from various new Member States in central and eastern Europe to the United Kingdom and Ireland – older Member States, which were the only ones to open their labour markets without restrictions. In fact, the situation at this moment is unique, as far as assessing the need for the comparability of European qualifications is concerned. The significant differences in salaries have encouraged thousands of highly-qualified jobseekers from central and eastern Europe to take simple jobs that only demand low-level qualifications. A study recently carried out by Ireland’s Department of Enterprise, Trade and Employment shows that most employees are working in jobs at a lower level of qualifications than their professional training would permit them to do. A not insignificant number of workers with university degrees work in jobs that require basic training of just a few hours. Those are the difficulties in comparing education systems that are completely different. Those are both resources that are lost to the states from which jobseekers come, and wasted resources in the states in which they cannot make use of their professional training. I hope that the European qualification framework will encourage those Member States between which there is active movement by the labour force to become pioneers in putting the framework into practice and in the comparison of qualifications, and that these Member States will not be the only ones. Thank you.
Mr President, I would like to congratulate Mr Mann on his interesting report. Mobility is one of the principles of a common Europe. The mobility of students and workers can only come about, however, if the problems concerning recognition of certificates and diplomas are finally resolved. This requires the European Union to set European Qualifications Frameworks. The work set in train in Bologna, Barcelona, Copenhagen and Maastricht must be carried forward. We need to ensure that as soon as possible, workers arriving from other Union countries are not told by local administrations that there is work for them but their qualification is not acceptable.
EQFs will improve the quality of training in all Member States of the Union. They will help rise to the challenges of globalisation, and increase competitiveness on the labour market. There is also a significant psychological dimension involved. Recognising someone’s qualifications underwritten by a vocational certificate or academic diploma amounts to recognising the effort made by the individual concerned to gain an education. Conversely, there is an element of discrimination and denigration in the refusal to recognise a qualification as equivalent in another Member State.
We must not delude ourselves. EQFs are not a straightforward matter. Institutions of higher education and training centres in the same country often find it difficult to reach agreement, so it is hardly surprising if the same happens at Union level. That is why the decision must be a political one, at Union level, rather than academic in nature. For example, a Polish certificate in bricklaying should be recognised in Germany and a German one in Poland. An Oxford degree in psychology should be recognised everywhere, and the same should apply to a psychology degree awarded by a less prestigious university in a smaller country. Local professional associations should not be able to raise objections. Yet in Belgium, for example, there is not even a competent body to consider the validity of the qualifications of self-employed Polish painters or bricklayers. As a result, certain individuals are unable to do certain jobs.
The question of EQFs is particularly important for the citizens of new Member States. It is they who will be offering their professional qualifications, rather than capital investment, to other Union Member States for the foreseeable future. A common denominator for capital investment already exists, namely the euro.
– Mr President, Commissioner, it is true that Europe has, during the course of its history, faced many challenges and serious threats, such as unemployment, poverty and job insecurity. Nonetheless, these worrying trends towards social disruption are not a self-fulfilling prophesy that we should accept fatalistically. The solutions need to be sought far from perceptions which consider that competitiveness must be achieved by showing disdain for employment.
With respect for European values and our social sensitivities and with knowledge as our epicentre, we can follow a development course, bearing in mind that the globalisation of economic activity, social progress and environmental protection are based on the continuous development of new skills and the use of new technologies.
If we upgrade research centres to pillars of innovation and acquisition of professional experience, we shall make lifelong learning efficient, for the benefit of one and all. Workers' new skills must meet common European evaluation criteria, thereby expanding their potential for development.
In light of this and with respect both for the idiosyncrasies of the various professional sectors and the idiosyncrasies of the various regions, we need to determine in a clear, explicit and integrated manner the axes and prospects of the European Qualifications Framework, with knowledge as a social, not a commercial commodity at its epicentre.
To close, I should like to congratulate Mr Mann.
.  It is not only the discussion but also the report itself and the atmosphere surrounding qualifications in Europe that constitute a major challenge for us to establish a space with a more European content. This would mean rules and standards that establish a certain quality, and hence mobility, for citizens.
I would therefore like to emphasise several aspects important to the entire issue. One is about creating a space, which means not only availability and quality of primary education, higher education and training but also a space for follow-up education, continual or lifelong learning, and for the recognition of unofficial and informal schooling. The European Qualifications Framework is moving in just that direction. Secondly, this is a follow-up contribution to what we have already done: the Europass adopted in this Parliament helps make qualifications more transparent, but the Qualifications Framework will be instrumental in making qualifications compatible and comparable, and will thus enable their transfer. This is a very important shift.
If we manage to adopt it definitively, it will provide a good framework not only for employers and employees but also for education and training providers, as it will open up this space and as a result will bring pressure to bear for improvements in quality. Openness is all about promoting better-quality education and training. Mrs Jensen has mentioned 32 countries. I believe that their number will gradually grow as we succeed in developing the Copenhagen Process and the Bologna Process, offering credibility, high standards and guaranteed qualitative parameters. I am convinced that this will benefit the EU as a whole, as well as its citizens and institutions. I believe that this will be instrumental in ensuring that a plumber, for example, whether Polish or from another country, is not perceived as a threat but as a very important contributor to mobility and competitiveness in a common Europe. Let us keep up the good work on this Qualifications Framework.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.